
	

113 S2322 IS: MAP–21 Reauthorization Act
U.S. Senate
2014-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2322
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2014
			Mrs. Boxer (for herself, Mr. Vitter, Mr. Carper, and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To reauthorize Federal-aid highway and highway safety construction programs, and for other
			 purposes.
	
	
		1.Short title; table of contents(a)Short title
				This Act may be cited as the MAP–21 Reauthorization Act.
			(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Federal-aid highways
					Subtitle A—Authorizations and programs
					Sec. 1101. Authorization of appropriations.
					Sec. 1102. Obligation ceiling.
					Sec. 1103. Apportionment.
					Sec. 1104. National highway performance program.
					Sec. 1105. Federal share payable.
					Sec. 1106. Surface transportation program.
					Sec. 1107. Highway use tax evasion projects.
					Sec. 1108. Bundling of bridge projects.
					Sec. 1109. Flexibility for certain rural road and bridge projects.
					Sec. 1110. Requirements for eligible bridge projects.
					Sec. 1111. Construction of ferry boats and ferry terminal facilities.
					Sec. 1112. Highway safety improvement program.
					Sec. 1113. Data collection on unpaved roads.
					Sec. 1114. Congestion mitigation and air quality improvement program.
					Sec. 1115. Highway safety improvement program performance measure.
					Sec. 1116. National freight program.
					Sec. 1117. State freight advisory committees.
					Sec. 1118. State freight plans.
					Sec. 1119. Projects of national or regional significance.
					Sec. 1120. Transportation alternatives.
					Sec. 1121. Assessing policy and system financing alternatives.
					Sec. 1122. Consolidation of programs.
					Sec. 1123. State flexibility for national highway system modifications.
					Sec. 1124. Department of Transportation performance measures.
					Sec. 1125. American transportation awards.
					Subtitle B—Highway Trust Fund Transparency and Accountability
					Sec. 1201. Highway Trust Fund transparency and accountability.
					Sec. 1202. Report on Highway Trust Fund administrative expenditures.
					Subtitle C—Acceleration of project delivery
					Sec. 1301. Categorical exclusion for projects of limited Federal assistance.
					Sec. 1302. Programmatic agreement template.
					Sec. 1303. Satisfaction of requirements for certain historic sites.
					Sec. 1304. Initiation of environmental review process and elimination of duplicative reviews.
					Sec. 1305. Accelerated decisionmaking in environmental reviews.
					Sec. 1306. Integration of planning and environmental review.
					Sec. 1307. Use of programmatic agreement.
					Sec. 1308. Technical assistance for States.
					Sec. 1309. Improvement of application of categorical exclusions for multimodal projects.
					TITLE II—Transportation Infrastructure Finance and Innovation Act of 1998 Amendments
					Sec. 2001. Transportation Infrastructure Finance and Innovation Act of 1998 amendments.
					Sec. 2002. State infrastructure banks.
					Sec. 2003. TIFIA loans for State infrastructure banks.
					TITLE III—Technical Corrections to MAP–21
					Sec. 3001. Technical corrections.
				2.DefinitionsIn this Act, the following definitions apply:(1)DepartmentThe term Department means the Department of Transportation.(2)SecretaryThe term Secretary means the Secretary of Transportation.IFederal-aid highwaysAAuthorizations and programs1101.Authorization of appropriations(a)In generalThe following sums are authorized to be appropriated out of the Highway Trust Fund (other than the
			 Mass Transit Account):(1)Federal-aid highway programFor the national highway performance program under section 119 of title 23, United States Code, the
			 surface transportation program under section 133 of that title, the
			 highway safety improvement program under section 148 of that title, the
			 congestion mitigation and air quality improvement program under section
			 149 of that title, the national freight program under section 167 of that
			 title, and to carry out section 134 of that title—(A)$38,441,000,000 for fiscal year 2015;(B)$39,173,000,000  for fiscal year 2016;(C)$39,987,000,000  for fiscal year 2017;(D)$40,842,000,000  for fiscal year 2018;(E)$41,698,000,000  for fiscal year 2019; and(F)$42,594,000,000 for fiscal year 2020.(2)Transportation infrastructure finance and innovation programFor credit assistance under the transportation infrastructure finance and innovation program under
			 chapter 6 of title 23, United States Code, $1,000,000,000 for each of
			 fiscal years
			 2015 through 2020.(3)Federal lands and tribal transportation programs(A)Tribal transportation programFor the tribal transportation program under section 202 of title 23, United States Code,
			 $450,000,000 for
			 each of fiscal years 2015 through 2020.(B)Federal lands transportation programFor the Federal lands transportation program under section 203 of title 23, United States Code,
$300,000,000 for each of fiscal years 2015 through 2020, of which $240,000,000 of the
			 amount made available for each fiscal year shall be the amount for the
			 National Park Service and $30,000,000 of the amount made available for
			 each
			 fiscal year shall be the amount for the United States Fish and Wildlife
			 Service.(C)Federal lands access programFor the Federal lands access program under section 204 of title 23, United States Code,
			 $250,000,000 for
			 each of fiscal years 2015 through 2020.(4)Projects of national or regional significance programFor the projects of national or regional significance program under section 171 of title 23, United
			 States Code, $400,000,000 for each of fiscal years 2015 through 2020.(5)Territorial and puerto rico highway programFor the territorial and Puerto Rico highway program under section 165 of title 23, United States
			 Code, $190,000,000 for each of fiscal years 2015 through 2020.(b)Research, technology, and education authorizations(1)In generalThe following sums are authorized to be appropriated:(A)Highway research and development programTo carry out the highway research and development program under section 503(b) of title 23, United
			 States Code, $115,000,000 for each of fiscal years 2015
			 through 2020.(B)Technology and innovation deployment programTo carry out the technology and innovation deployment program  under section 503(c) of title 23,
			 United States Code, $62,500,000 for each of fiscal years 2015
			 through 2020.(C)Training and educationTo carry out training and education under section 504 of title 23, United States Code, $24,000,000
			 for each of fiscal years 2015
			 through 2020.(D)Intelligent transportation systems programTo carry out  the intelligent transportation systems program under sections 512 through 518 of
			 title 23, United States Code, $100,000,000 for each of fiscal
			 years 2015 through 2020.(E)University transportation centers programTo carry out the university transportation centers program under section 5505 of title 49, United
			 States Code, $72,500,000 for each of fiscal years 2015
			 through 2020.(F)Bureau of transportation statisticsTo carry out chapter 63 of title 49, United States Code, $26,000,000 for each of fiscal years 2015
			 through
			 2020.(2)AdministrationThe Federal Highway Administration shall administer the programs described in subparagraphs (D)
			 through (F) of paragraph (1).(c)Disadvantaged business enterprises(1)FindingsCongress finds that—(A)while significant progress has occurred due to the establishment of the disadvantaged business
			 enterprise program, discrimination and related barriers continue to pose
			 significant obstacles for minority- and women-owned businesses seeking to
			 do business in federally assisted surface transportation markets across
			 the United States;(B)the continuing barriers described in subparagraph (A) merit the continuation of the disadvantaged
			 business enterprise program;(C)Congress has received and reviewed testimony and documentation of race and gender discrimination
			 from numerous sources, including congressional hearings and roundtables,
			 scientific reports, reports issued by public and private agencies, news
			 stories, reports of discrimination by organizations and individuals, and
			 discrimination lawsuits, which show that race- and gender-neutral efforts
			 alone are insufficient to address the problem;(D)the testimony and documentation described in subparagraph (C) demonstrate that discrimination
			 across the United States poses a barrier to full and fair participation in
			 surface transportation-related businesses of women business owners and
			 minority business owners and has impacted firm development and many
			 aspects of surface transportation-related business in the public and
			 private markets; and(E)the testimony and documentation described in subparagraph (C) provide a strong basis that there is
			 a compelling need for the continuation of the disadvantaged business
			 enterprise program to address race and gender discrimination in surface
			 transportation-related business.(2)DefinitionsIn this subsection, the following definitions apply:(A)Small business concern(i)In generalThe term small business concern means a small business concern (as the term is used in section 3 of the Small Business Act (15
			 U.S.C. 632)).(ii)ExclusionsThe term small business concern does not include any concern or group of concerns controlled by the same socially and economically
			 disadvantaged individual or individuals that have average annual gross
			 receipts during the preceding 3 fiscal years in excess of $22,410,000, as
			 adjusted annually by the Secretary for inflation.(B)Socially and economically disadvantaged individualsThe term socially and economically disadvantaged individuals has the meaning given the term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and
			 relevant subcontracting regulations issued pursuant to that Act, except
			 that women shall be presumed to be socially and economically disadvantaged
			 individuals for purposes of this subsection.(3)Amounts for small business concernsExcept to the extent that the Secretary determines otherwise, not less than 10 percent of the
			 amounts made available for any program under title I of this Act and
			 section 403 of title 23, United States Code, shall be expended through
			 small business concerns owned and controlled by socially and economically
			 disadvantaged individuals.(4)Annual listing of disadvantaged business enterprisesEach State shall annually—(A)survey and compile a list of the small business concerns referred to in paragraph (2) in the State,
			 including the location of the small business concerns in the State; and(B)notify the Secretary, in writing, of the percentage of the small business concerns that are
			 controlled by—(i)women;(ii)socially and economically disadvantaged individuals (other than women); and(iii)individuals who are women and are otherwise socially and economically disadvantaged individuals.(5)Uniform certification(A)In generalThe Secretary shall establish minimum uniform criteria for use by State governments in certifying
			 whether a concern qualifies as a small business concern for the purpose of
			 this subsection.(B)InclusionsThe minimum uniform criteria established under subparagraph (A) shall include, with respect to a
			 potential small business concern—(i)on-site visits;(ii)personal interviews with personnel;(iii)issuance or inspection of licenses;(iv)analyses of stock ownership;(v)listings of equipment;(vi)analyses of bonding capacity;(vii)listings of work completed;(viii)examination of the resumes of principal owners;(ix)analyses of financial capacity; and(x)analyses of the type of work preferred.(6)ReportingThe Secretary shall establish minimum requirements for use by State governments in reporting to the
			 Secretary—(A)information concerning disadvantaged business enterprise awards, commitments, and achievements; and(B)such other information as the Secretary determines to be appropriate for the proper monitoring of
			 the disadvantaged business enterprise program.(7)Compliance with court ordersNothing in this subsection limits the eligibility of an individual or entity to receive funds made
			 available under title I of this Act and section 403 of title 23, United
			 States Code, if the entity or person is prevented, in whole or in part,
			 from complying with paragraph (2) because a Federal court issues a final
			 order in which the court finds that a requirement or the implementation of
			 paragraph (2) is unconstitutional.1102.Obligation ceiling(a)General limitationSubject to subsection (e), and notwithstanding any other provision of law, the obligations for
			 Federal-aid highway and highway safety construction programs shall not
			 exceed—(1)$40,907,000,000 for fiscal year 2015;(2)$41,639,000,000 for fiscal year 2016;(3)$42,453,000,000 for fiscal year 2017;(4)$43,308,000,000 for fiscal year 2018;(5)$44,164,000,000 for fiscal year 2019; and(6)$45,060,000,000 for fiscal year 2020.(b)ExceptionsThe limitations under subsection (a) shall not apply to obligations under or for—(1)section 125 of title 23, United States Code;(2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat.
			 2714);(3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701);(4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96
			 Stat. 2119);(5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation
			 Assistance Act of 1987 (101 Stat. 198);(6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105
			 Stat. 2027);(7)section 157 of title 23, United States Code (as in effect on June 8, 1998);(8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but
			 only in an amount equal to $639,000,000 for each of those fiscal years);(9)Federal-aid highway programs for which obligation authority was made available under the
			 Transportation Equity Act for the 21st Century (112 Stat. 107) or
			 subsequent Acts for multiple years or to remain available until expended,
			 but only to the extent that the obligation authority has not lapsed or
			 been used;(10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but
			 only
			 in an amount equal to $639,000,000 for each of those fiscal years);(11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated
			 in accordance with that section were not subject to a limitation on
			 obligations at the time at which the funds were initially made available
			 for obligation;(12)section 119 of title 23, United States Code (as in effect for  fiscal years 2013 and 2014, but only
			 in an amount equal to $639,000,000 for each of those fiscal years); and(13)section 119 of title 23, United States Code (but, for each of fiscal years 2015 through 2020, only
			 in an amount equal to $639,000,000 for each of those fiscal years).(c)Distribution of obligation authorityFor each of fiscal years 2015 through 2020, the Secretary shall—(1)not distribute obligation authority provided by subsection (a) for the fiscal year for amounts
			 authorized for administrative expenses and programs by section 104(a) of
			 title 23, United
			 States Code;(2)not distribute an amount of obligation authority provided by subsection (a) that is equal to
			 the unobligated balance of amounts—(A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid
			 highway and highway safety construction programs for previous fiscal years
			 the funds for which are allocated by the Secretary (or apportioned by the
			 Secretary under sections 202 or 204 of title 23, United States Code); and(B)for which obligation authority was provided in a previous fiscal year;(3)determine the proportion that—(A)the obligation authority provided by subsection (a) for the fiscal year, less the aggregate of
			 amounts not distributed under paragraphs (1) and (2) of this subsection;
			 bears to(B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety
			 construction programs (other than sums authorized to be appropriated for
			 provisions of law described in paragraphs (1) through (12) of subsection
			 (b) and sums authorized to be appropriated for section 119 of title 23,
			 United States Code, equal to the amount referred to in subsection (b)(13)
			 for the fiscal year), less the aggregate of the amounts not distributed
			 under paragraphs (1) and (2) of this subsection;(4)distribute the obligation authority provided by subsection (a), less the aggregate amounts
			 not distributed under paragraphs (1) and (2), for each of the programs
			 (other than programs to which paragraph (1) applies) that are allocated by
			 the Secretary under this Act and title 23, United States Code, or
			 apportioned by the Secretary under sections 202 or 204 of that title, by
			 multiplying—(A)the proportion determined under paragraph (3); by(B)the amounts authorized to be appropriated for each such program for the fiscal year; and(5)distribute the obligation authority provided by subsection (a), less the aggregate amounts
			 not distributed under paragraphs (1) and (2) and the amounts distributed
			 under paragraph (4), for Federal-aid highway and highway safety
			 construction programs that are apportioned by the Secretary under title
			 23, United States Code (other than the amounts apportioned for the
			 national highway performance program in section 119 of title 23, United
			 States Code, that are exempt from the limitation under subsection (b)(13)
			 and the amounts apportioned under sections 202 and 204 of that title) in
			 the proportion that—(A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United
			 States Code, to each State for the fiscal year; bears to(B)the total of the amounts authorized to be appropriated for the programs that are apportioned under
			 title 23, United States Code, to all States for the fiscal year.(d)Redistribution of unused obligation authorityNotwithstanding subsection (c), the Secretary shall, after August 1 of each of fiscal years 2015
			 through 2020—(1)revise a distribution of the obligation authority made available under subsection (c) if an amount
			 distributed cannot be obligated during that fiscal year; and(2)redistribute sufficient amounts to those States able to obligate amounts in addition to those
			 previously distributed during that fiscal year, giving priority to those
			 States having large unobligated balances of funds apportioned under
			 sections 144  (as in effect on the day before the date of enactment of
			 MAP–21 (Public Law 112–141) and 104 of title 23,
			 United States Code.(e)Redistribution of certain authorized funds(1)In generalNot later than 30 days after the date of distribution of obligation authority under subsection (c)
			 for each of fiscal years 2015 through 2020, the Secretary shall distribute
			 to the States any funds (excluding funds authorized for the program under
			 section 202 of title 23, United States Code) that—(A)are authorized to be appropriated for the fiscal year for Federal-aid highway programs; and(B)the Secretary determines will not be allocated to the States (or will not be apportioned to the
			 States under section 204 of title 23, United States Code), and will not be
			 available for obligation, for the fiscal year because of the imposition of
			 any obligation limitation for the fiscal year.(2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of
			 obligation authority under subsection (c)(5).(3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in
			 section 133(b) of title 23, United States Code.1103.ApportionmentSection 104 of title 23, United States Code, is amended—(1)in subsection (a)(1) by striking Administration— and all that follows through the period at the end and inserting Administration $440,000,000 for each of fiscal years 2015 through 2020.;(2)in subsection (b)—(A)by inserting the national freight program, after highway safety improvement program,;(B)in paragraphs (1), (2), and (3) by striking paragraphs (4) and (5) each place it appears and inserting paragraphs (4), (5), and (6);(C)in paragraph (4) in the matter preceding subparagraph (A) by striking determined for the State under subsection (c) and inserting remaining under subsection (c) after making amounts available in accordance with paragraph (6) for
			 each of fiscal years  2015 through 2020;(D)in paragraph (5) in the matter preceding subparagraph (A) by striking determined for the State under subsection (c) and inserting remaining under subsection (c) after making amounts available in accordance with paragraph (6) for
			 each of fiscal years  2015 through 2020; and(E)by adding at the end the following:(6)National freight programFor the national freight program under section 167,  the Secretary shall set aside from the amount
			 determined under subsection (c) prior to distributing amounts under
			 paragraphs (1) through (5)—(A)$400,000,000 for fiscal year 2016;(B)$800,000,000 for fiscal year 2017;(C)$1,200,000,000 for fiscal year 2018;(D)$1,600,000,000 for fiscal year 2019; and(E)$2,000,000,000 for fiscal year 2020.; and(3)in subsection (c) by adding at the end the following:(3)For fiscal years 2015 through 2020(A)State shareFor each of fiscal years 2015 through 2020, the amount for each State of combined apportionments
			 for the national highway performance program under section 119, the
			 surface transportation program under section 133, the highway safety
			 improvement program under section 148, the congestion mitigation and air
			 quality improvement program under section 149, the national freight
			 program under section 167, and to carry out section 134 shall be
			 determined as follows:(i)Initial amountThe initial amount for each State shall be determined by multiplying the total amount available for
			 apportionment by the share for each State which shall be equal to the
			 proportion that—(I)the amount of apportionments that the State received for fiscal year 2014; bears to(II)the amount of those apportionments received by all States for that fiscal year.(ii)Adjustments to amountsThe initial amounts resulting from the calculation under clause (i) shall be adjusted to ensure
			 that, for each State, the amount of combined apportionments for the
			 programs shall not be less than 95 percent of the estimated tax payments
			 attributable to highway users in the State paid into the Highway Trust
			 Fund (other than the Mass Transit Account) in the most recent fiscal year
			 for which data are available.(B)State apportionmentFor each of fiscal years 2015 through 2020, on October 1, the Secretary shall apportion the sum
			 authorized to be appropriated for expenditure on the national highway
			 performance program under section 119, the surface transportation program
			 under section 133, the highway safety improvement program under section
			 148, the congestion mitigation and air quality improvement program under
			 section 149, the national freight program under section 167, and to carry
			 out section 134 in accordance with subparagraph (A)..1104.National highway performance programSection 119(d)(2) of title 23, United States Code, is amended by adding at the end the
			 following:(Q)Replacement (including replacement with fill material), rehabilitation, preservation, and
			 protection (including scour countermeasures, seismic retrofits, impact
			 protection measures, security countermeasures, and protection against
			 extreme events) of bridges on Federal-aid highways (other than on the
			 National Highway System), except that a State may not obligate in excess
			 of 10 percent of the funds apportioned to the State under section
			 104(b)(1) for such purpose..1105.Federal share payableSection 120(c) of title 23, United States Code, is amended—(1)in paragraph (1) in the first sentence—(A)by inserting (including pedestrian hybrid beacons) after control signalization,;(B)by inserting roadway improvements that provide separation between pedestrians and motor vehicles (including
			 medians and pedestrian crossing islands), after safety rest areas,; and(C)by inserting safe routes to schools, after crossing closure,; and(2)in paragraph (3)—(A)in subparagraph (A)(ii) by inserting engineering, or design approaches, after technologies,; and(B)in subparagraph (B)—(i)in clause (iv) by striking or;(ii)in clause  (v) by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(vi)contracts for engineering and design services as described in section 112(b)(2)..1106.Surface transportation programSection 133(b) of title 23, United States Code, is amended—(1)in paragraph (10) by inserting , including emergency evacuation plans after programs; and(2)by adding at the end the following:(27)Transportation research activities, including university transportation centers, under chapter 55
			 of title 49..1107.Highway use tax evasion projectsSection 143(b)(2)(A) of title 23, United States Code, is amended by striking  and 2014  and inserting through 2020.1108.Bundling of bridge projects(a)In generalSection 144 of title 23, United States Code, is amended—(1)by redesignating subsection (j) as subsection (k); and(2)by inserting after subsection (i) the end the following:(j)Bundling of bridge projects(1)PurposeThe purpose of this subsection is to save costs and time by encouraging States to bundle multiple
			 bridge projects as 1 project.(2)Definition of eligible entityIn this subsection, the term eligible entity means an entity eligible to carry out bridge projects under section 119 or 133.(3)Bundling of bridge projectsAn eligible entity may bundle 2 or more similar bridge projects that are—(A)eligible projects under section  119 or 133;(B)included as a bundled project in a transportation improvement program under section 134(j) or a
			 statewide transportation improvement program under section 135, as
			 applicable; and(C)awarded to a single contractor pursuant to a contract for engineering and design or construction
			 between the contractor and a State department of transportation.(4)ItemizationNotwithstanding any other provision of law (including regulations), an eligible bridge project
			 included in a bundle under this subsection may be listed as—(A)1 project for purposes of sections 134 and  135; and(B)a single project within the applicable bundle.(5)Financial characteristics(A)In generalSubject to subparagraph (B), projects bundled under this subsection shall have the same
			 financial characteristics, including—(i)the same funding category
			 or subcategory; and(ii)the same Federal share.(B)LimitationNotwithstanding section 126, at the request of an eligible entity, the Secretary may transfer from
			 funds suballocated under section 133(d)(1)(A) the amount of funds for
			 which 1 or more of the bundled projects is eligible such that the funds
			 for the entire bundle of projects are in a
			 single fund category..(b)Technical amendmentsSection 120(c)(3)(B) of title 23, United States Code (as amended by section 1105(2)) is amended—(1)in clause (v) by striking or at the end;(2)in clause (vi) by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(vii)bundled projects, as described in  section 144(j)..1109.Flexibility for certain rural road and bridge projects(a)AuthorityThe Secretary is authorized, upon request by a State, to  exercise all existing flexibilities and
			 exceptions from the requirements of title 23, United States Code, and
			 other requirements administered by the Secretary, in whole or part, and
			 otherwise provide additional flexibility or expedited processing with
			 respect to such requirements, with respect to rural road and rural bridge
			 projects eligible for funding under such title, pursuant to the provisions
			 of this section.(b)Types of projectsA rural road or rural bridge project under this section shall—(1)be located in a county or parish that, based on the most recent decennial census, either—(A)has a population density of 20 or fewer persons per square mile of land area; or(B)is the county or parish that has the lowest population density of all counties or parishes in the
			 State;(2)be located within the operational right-of-way (as defined in section 1316(b) of MAP–21 (23 U.S.C.
			 109 note; Public Law 112–141)) of an existing road or bridge; and(3)(A)receive less than $5,000,000 of Federal funds; or(B)have a total estimated cost of not more than $30,000,000 and Federal funds comprising less than 15
			 percent of the total estimated project cost.(c)Process To assist rural projects(1)Assistance with federal requirements(A)In generalFor projects eligible under this section, the Secretary shall seek to provide, to the maximum
			 extent practicable, regulatory relief and flexibility consistent with this
			 section.(B)Exceptions, exemptions, and additional flexibilityExceptions, exemptions, and additional flexibility from regulatory requirements may be granted if,
			 in the opinion of the Secretary—(i)the project is not expected to have a significant adverse impact on the environment;(ii)the project is not expected to have an adverse impact on safety; and(iii)such assistance would be in the public interest for 1 or more reasons such as—(I)reduced project costs;(II)expedited construction, particularly in an area where the construction season is relatively short
			 and not granting the waiver or additional flexibility could delay the
			 project to a later construction season; or(III)improved safety.(2)Maintaining protectionsNothing in this subsection—(A)waives sections 113 or 138 of title 23, United States Code;(B)supersedes, amends, or modifies—(i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or any other Federal
			 environmental
			 law; or(ii)any requirement of title 23, United States Code; or(C)affects the responsibility of any Federal officer to comply with or enforce any such law or
			 requirement.1110.Requirements for eligible bridge projects(a)DefinitionsIn this section, the following definitions apply:(1)Eligible bridge projectThe term eligible bridge project means a project for construction, alteration, or repair work on a bridge or overpass funded
			 directly by, or provided other assistance through, the Federal Government.(2)Qualified training programThe term qualified training program means a training program that—(A)(i)is certified by the Secretary of Labor; and(ii)with respect to an eligible bridge project located in an area in which the Secretary of Labor
			 determines that a training program does not exist, is registered with—(I)the Department of Labor; or(II)a State agency recognized by the Department of Labor for purposes of a Federal training program; or(B)is a corrosion control, mitigation, and prevention personnel training program that is offered by an
			 organization whose standards are recognized and adopted in other Federal
			 agencies or State departments of transportation.(b)Eligibility requirements(1)In generalEach contractor and subcontractor that carries out any aspect of an eligible bridge project
			 described in paragraph (2) shall—(A)before entering into the applicable contract, be certified by the Secretary or a State, in
			 accordance with paragraph (4), as meeting the eligibility requirements
			 described in paragraph (3); and(B)remain certified as described in subparagraph (A) while carrying out the applicable aspect of the
			 eligible bridge project.(2)Description of aspects of eligible bridge projectsAn aspect of an eligible bridge project referred to in paragraph (1) is—(A)surface preparation or coating application on bridge steel of an eligible bridge project;(B)removal of a lead-based or other hazardous coating from bridge steel of an existing eligible bridge
			 project;(C)shop painting of structural steel fabricated for installation on bridge steel of an eligible bridge
			 project; and(D)the design, application, installation, and maintenance of a cathodic protection system.(3)RequirementsThe eligibility requirements referred to in paragraph (1) are that a contractor or subcontractor
			 shall—(A)as determined by the Secretary—(i)use corrosion mitigation and prevention methods to preserve relevant bridges and overpasses, taking
			 into account—(I)material selection;(II)coating considerations;(III)cathodic protection considerations;(IV)design considerations for corrosion; and(V)trained applicators;(ii)use best practices—(I)to prevent environmental degradation; and(II)to ensure careful handling of all hazardous materials; and(iii)demonstrate a history of employing industry-respected inspectors to ensure funds are used in the
			 interest of affected taxpayers; and(B)demonstrate a history of compliance with applicable requirements of the Occupational Safety and
			 Health Administration, as determined by the Secretary of Labor.(4)State consultationIn determining whether to certify a contractor or subcontractor under paragraph (1)(A), a State
			 shall consult with engineers and other experts trained in accordance with
			 a qualified training program specializing in corrosion control,
			 mitigation, and prevention methods.(c)Optional training programAs a condition of entering into a contract for an eligible bridge project, each contractor and
			 subcontractor that performs construction, alteration, or repair work on a
			 bridge or overpass for the eligible bridge project may provide, or make
			 available, training, through a qualified training program, for each
			 applicable craft or trade classification of employees that the contractor
			 or subcontractor intends to employ to carry out aspects of eligible bridge
			 projects as described in subsection (b)(2).
					1111.Construction of ferry boats and ferry terminal facilities(a)Construction of ferry boats and ferry terminal facilitiesSection 147 of title 23, United States Code, is amended—(1)by redesignating subsections (a), (b), (c), (d), (e), (f), and (g) as subsections (b), (c), (d),
			 (e), (f), (k), and (l), respectively;(2)by inserting before subsection (b) (as redesignated by paragraph (1)) the following:(a)DefinitionsIn this section, the following definitions apply:(1)Boarding(A)In generalThe term boarding means the initial boarding of a ferry by a passenger or vehicle at the initial terminal of
			 departure.(B)ExclusionsThe term boarding does not include boarding of a ferry by a passenger or vehicle at any subsequent terminal stop of
			 the
			 ferry.(2)Ferry routeThe term ferry route means a permanent publicly controlled fixed route in accordance with section 129(c) from one
			 terminal to the next terminal in one direction.  A route which serves the
			 opposite direction is considered a separate route. For purposes of
			 nautical miles reported, an alternative limited scheduled ferry route that
			 is otherwise served regularly by other routes with multiple stops shall
			 not be reported as a separate ferry route unless otherwise determined by
			 the Secretary.(3)StateThe term State means—(A)any of the 50 States;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)Guam;(E)American Samoa;(F)the Commonwealth of the Northern Mariana Islands; and(G)the United States Virgin Islands.;(3)in subsection (b) (as redesignated by paragraph (1)) by striking In general and inserting Program;(4)in subsection (d) (as redesignated by paragraph (1)) by striking subsection (d) and inserting subsection (e); and(5)by striking subsections (e) and (f) (as redesignated by paragraph (1)) and inserting the
			 following:(e)FormulaOf the amounts allocated pursuant to subsection (d)—(1)35 percent shall be allocated among eligible entities in the proportion that—(A)the number of ferry passengers, including passengers in vehicles, carried by each ferry system in
			 the most recent fiscal year; bears to(B)the number of ferry passengers, including passengers in vehicles, carried by all ferry systems in
			 the most recent fiscal year;(2)35 percent shall be allocated among eligible entities in the proportion that—(A)the number of vehicles carried by each ferry system in the most recent fiscal year; bears to(B)the number of vehicles carried by all ferry systems in the most recent fiscal year; and(3)30 percent shall be allocated among eligible entities in the proportion that—(A)the total route nautical miles serviced by each ferry system; bears to(B)the total route nautical miles serviced by all ferry systems.(f)Certain routesFor a ferry route that provides service between 2 States or a State and Canada, nautical miles for
			 a route shall be reported by and assigned to the State of departure on the
			 ferry route to the first destination of the ferry in the subsequent State
			 or in Canada.(g)Redistribution of unobligated amountsThe Secretary shall—(1)withdraw amounts allocated to an eligible entity under subsection (d) that remain unobligated by
			 the end of the third fiscal year following the fiscal year for which the
			 amounts were allocated; and(2)in the subsequent fiscal year, redistribute those funds in accordance with the formula under
			 subsection
			 (e) among eligible entities for which no amounts  were withdrawn under
			 paragraph
			 (1).(h)Minimum amountNotwithstanding subsection (d), a State with an eligible entity that meets the requirements of this
			 section shall receive not less than $100,000 under this section for a
			 fiscal year.(i)Implementation(1)Data collection(A)National ferry databaseAmounts  made available for a fiscal year under this section shall be allocated using the most
			 recent
			 data available, as collected and imputed in accordance with the national
			 ferry database established under section 1801(e) of the SAFETEA–LU (23
			 U.S.C. 129 note; Public Law 109–59).(B)Eligibility for fundingTo be eligible to receive funds under subsection (d), data shall have been submitted in the most
			 recent collection of data for the national ferry database under section
			 1801(e)	of the SAFETEA–LU
			 (23 U.S.C. 129 note; Public Law 109–59) for at least 1 ferry service
			 within the  State.(2)AdjustmentsOn review of the data submitted under paragraph (1)(B), the
			 Secretary may make adjustments to the data as the Secretary determines
			 necessary to correct misreported or inconsistent data.(j)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit
			 Account) to carry out this section $75,000,000  for each fiscal year..(b)National ferry databaseSection 1801(e)(4) of the SAFETEA–LU (23 U.S.C. 129 note; Public Law 109–59) is amended by striking
			 subparagraph (D) and inserting the following:(D)make available, from the amounts made available for each fiscal year to carry out chapter 63 of
			 title
			 49, not more than $500,000, to
			 maintain the database..(c)Conforming amendmentsSection 129(c) of title 23, United States Code, is amended—(1)in the first sentence of paragraph (2) by inserting , or on a public transit ferry eligible under chapter 53 of title 49 after Interstate System;(2)in paragraph (3)—(A)by striking (3) Such ferry and inserting	(3)(A) Such ferry; and(B)by adding at the end the following:(B)Such Federal participation shall not involve the construction or purchase, for private
			 ownership, a ferry boat, ferry terminal facility, or other eligible
			 project under this section.; and(3)by striking paragraph (6) and inserting the following:(6)The ferry service shall be maintained in accordance with section 116, and no ferry boat
			 or ferry terminal with such Federal participation may	be
			 sold, leased, or otherwise disposed of, except in accordance with part
			 18 of title 49, Code of Federal Regulations (including successor
			 regulations).	The Federal share of any proceeds from such a disposition
			 shall be
			 used for eligible purposes under this title..1112.Highway safety improvement programSection 148(a)(4)(B) of title 23, United States Code, is amended—(1)in the matter preceding clause (i), by striking , but is not limited to,; and(2)by adding at the end the following:(xxv)An infrastructure safety project not described in clauses (i) through (xxiv)..1113.Data collection on unpaved roadsSection 148 of title 23, United States Code, is amended by adding at the end the following:(k)State option To extend period for collection of data regarding unpaved public roadsA State is hereby authorized, at the discretion of the State, to complete collection of fundamental
			 data elements for the model inventory of
			 roadway elements on public roads that are
			 gravel roads or otherwise unpaved, by up to 5 years after the deadline
			 otherwise established by the Secretary, at no penalty, if—(1)the
			 State notifies the Secretary of the intent of the State to exercise the
			 option; and(2)after the deadline otherwise established by the Secretary and until the State completes a
			 collection of the required model inventory of roadway elements data for
			 any unpaved public road, the State
			 does not undertake a project under this section on that road..1114.Congestion mitigation and air quality improvement programSection 149 of title 23, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (1)(A)(i)(I) by inserting in the designated nonattainment area before the semicolon;(B)in paragraph (3) by inserting or maintenance after attainment; and(C)in paragraph (4) by striking is likely to contribute to the attainment of a national ambient air quality standard and inserting is likely to contribute to the area’s attainment or maintenance of a national ambient air quality
			 standard;(2)in subsection (d)—(A)in paragraph (2)(A) in the matter preceding clause (i) by inserting would otherwise be eligible under subsection (b) if the project were carried out in a nonattainment
			 or maintenance area or before is eligible under; and(B)in paragraph (3) by inserting , in a manner consistent with the approach that was in effect on the day before the date of
			 enactment of MAP–21, after the Secretary shall modify; and(3)in subsection (g)(3)—(A)by striking States and metropolitan and inserting the following:(A)In generalStates and metropolitan; and(B)by adding at the end the following:(B)Use of priority fundingTo the maximum extent practicable, PM2.5 priority funding shall be utilized on the most
			 cost-effective projects and programs that are proven to reduce
			 directly emitted fine particulate matter..1115.Highway safety improvement program performance measureSection 150(c)(4)(B) of title 23, United States Code, is amended by inserting for both motorized and nonmotorized transportation before the period at the end.1116.National freight programSection 167 of title 23, United States Code, is amended to read as follows:167.National freight program(a)PolicyIt is the policy of the United States to improve the condition and performance of the national
			 freight network to ensure that the national freight network provides the
			 foundation for the United States to compete in the global economy and
			 achieve each goal described in subsection (b).(b)GoalsThe goals of the national freight program are—(1)to invest in infrastructure improvements and to implement operational improvements on our Nation's
			 highways that—(A)strengthen the contribution of the national freight network to the economic competitiveness of the
			 United States;(B)reduce congestion and relieve bottlenecks in the freight transportation system;(C)reduce the cost of freight transportation;(D)improve the reliability of freight transportation; and(E)increase productivity, particularly for domestic industries and businesses that create high-value
			 jobs;(2)to improve the safety, security, efficiency, and resiliency of freight transportation in rural and
			 urban areas;(3)to improve the state of good repair of the national freight network;(4)to use advanced technology to improve the safety and efficiency of the national freight network;(5)to incorporate concepts of performance, innovation, competition, and accountability into the
			 operation and maintenance of the national freight network;(6)to improve the efficiency and productivity of the national freight network; and(7)to reduce the environmental impacts of freight.(c)Establishment of a national highway freight network(1)In generalThe Secretary shall establish a national highway freight network in accordance with this section to
			 assist States in strategically directing resources toward improved system
			 performance for efficient movement of freight on highways.(2)Network componentsThe national highway freight network shall consist of—(A)the primary highway freight network, as designated by the Secretary under subsection (d) (referred
			 to in this section as the primary highway freight network) as most critical to the movement of freight;(B)the portions of the Interstate System not designated as part of the primary highway freight
			 network;(C)critical rural freight corridors established under subsection (e);(D)critical urban freight corridors established under subsection (f); and(E)National Highway System intermodal connectors.(d)Designation of primary highway freight network(1)Initial designation of primary highway freight network(A)DesignationNot later than 1 year after the date of enactment of the MAP–21 Reauthorization Act, subject to paragraph (2), the Secretary shall designate a
			 primary highway freight network—(i)based on an inventory of national freight volume conducted by the Administrator of the Federal
			 Highway Administration, in consultation with stakeholders, including
			 system users, transport providers, metropolitan planning organizations,
			 and States; and(ii)that shall be comprised of not more than 27,000 centerline miles of existing roadways that are most
			 critical to the movement of freight.(B)Factors for designationIn designating the primary highway freight network, the Secretary shall consider—(i)the origins and destinations of freight movement in, to, and from the United States;(ii)the total freight tonnage and value of freight moved via highways;(iii)the percentage of annual average daily truck traffic in the annual average daily traffic on
			 principal arterials;(iv)the annual average daily truck traffic on principal arterials;(v)land and maritime ports of entry;(vi)access to energy exploration, development, installation, or production areas;(vii)the significance of goods movement, including consideration of points of origin, destination, and
			 linking components of the global and domestic supply chains;(viii)proximity of access to other freight intermodal facilities, including rail, air, water, and
			 pipelines;(ix)population centers;(x)significant freight bottlenecks, as identified by the Administrator of the Federal Highway
			 Administration; and(xi)network connectivity.(2)Additional miles on primary highway freight networkIn addition to the miles initially designated under paragraph (1)—(A)the Secretary may increase the number of miles designated as part of the primary highway freight
			 network by not more than 3,000 additional centerline miles of roadways
			 (which may include existing or planned roads) critical to the future
			 efficient
			 movement of goods on the primary highway freight network; and(B)each State may increase the number of miles designated as part of the primary highway freight
			 network in that State by not more than 10 percent of the miles designated
			 in that State under paragraph (1) if the additional miles—(i)close gaps between primary highway freight network segments;(ii)establish first- and last-mile connections of the primary highway freight network critical to the
			 efficient movement of goods, including ports,
			 international border crossings, airports, intermodal facilities,
			 railyards, logistics centers, warehouses, and agricultural facilities; or(iii)designate critical emerging freight routes.(3)State flexibility for designation of miles on the primary highway freight networkEach State that increases the number of miles on the primary highway freight network under
			 paragraph (2)
			 shall—(A)consider nominations for such additional miles from  metropolitan planning organizations within the
			 State;(B)ensure that the additional miles are consistent with the freight plan of the
			 State;(C)review the primary highway freight network of the State designated under paragraphs (1) and (2) and
			 redesignate miles in a manner that is consistent with paragraph (4); and(D)submit to the Secretary a list of the additional miles added under this subsection.(4)Redesignation of primary highway freight network(A)In generalBeginning on the date that is 5 years after the designation of the primary highway freight network
			 and every
			 5 years thereafter, using the designation factors described in paragraph
			 (1), the Secretary shall redesignate the primary highway freight network
			 (including any additional mileage added to the primary highway freight
			 network under paragraph (2) as of the date on which the redesignation
			 process is initiated).(B)ConsiderationsIn redesignating the primary highway freight network, to the maximum extent practicable, the
			 Secretary
			 shall rely on measurable data to assess the significance of goods
			 movement, including consideration of points of origin, destination, and
			 linking components of the United States global and domestic supply chains.(e)Critical rural freight corridorsA State may designate a road within the borders of the State as a critical rural freight corridor
			 if the road—(1)is a rural principal arterial roadway and has a minimum of 25 percent of the annual average daily
			 traffic of the road measured in passenger vehicle equivalent units from
			 trucks (FHWA vehicle class 8 to 13);(2)provides access to energy exploration, development, installation, or production areas;(3)connects the primary highway freight network, a roadway described in paragraph (1) or (2), or
			 Interstate System to facilities that handle more than—(A)50,000 20-foot equivalent units per year; or(B)500,000 tons per year of bulk commodities;(4)provides access to—(A)a grain elevator   or other regionally significant agricultural facility; or(B)an
			 intermodal transfer facility;(5)connects to an international port of entry;(6)provides access to significant air, rail, water, or other freight facilities in the State; or(7)is, in the determination of the State, vital to improving the efficient movement of freight of
			 importance to the economy of the State.(f)Critical urban freight corridorsA State, or a city or a metropolitan planning organization in coordination with the State, may
			 designate a road within the borders of the State as a critical urban
			 freight corridor if the road—(1)connects an intermodal facility to—(A)the primary highway freight network;(B)the Interstate system; or(C)an intermodal facility;(2)is located within a corridor of a route on the primary highway freight network and provides
			 alternative highway options important to goods movement;(3)serves a major freight generator, logistic center, or manufacturing and warehouse industrial land;
			 or(4)is important to
			 the movement of freight within the region, as determined by the State,
			 city, or
			 metropolitan planning organization.(g)National freight strategic plan(1)Initial development of national freight strategic planNot later than 3 years after the date of enactment of the MAP–21 Reauthorization Act, the Secretary shall, in
			 consultation with State departments of transportation, metropolitan
			 planning organizations, and other appropriate public and private
			 transportation stakeholders, develop and post on the public website of the
			 Department of
			 Transportation a national freight strategic plan that includes—(A)an assessment of the condition and performance of the national freight network;(B)an identification of highway bottlenecks on the national freight network that create significant
			 freight congestion problems, based on a quantitative methodology developed
			 by the Secretary, which shall, at a minimum, include—(i)information from the Freight Analysis Framework of the Federal Highway Administration; and(ii)to the maximum extent practicable, an estimate of the cost of addressing each bottleneck and any
			 operational improvements that could be implemented;(C)forecasts of freight volumes for the 10- and 20-year period beginning in the year during which the
			 plan is issued based on the most recent data available;(D)an identification of major trade gateways and national freight corridors that connect major
			 population centers, trade gateways, and other major freight generators for
			 current and forecasted traffic and freight volumes, the identification of
			 which shall be revised, as appropriate, in subsequent plans;(E)an assessment of statutory, regulatory, technological, institutional, financial, and other barriers
			 to improved freight transportation performance (including opportunities
			 for overcoming the barriers);(F)an identification of routes providing access to energy exploration, development, installation, or
			 production areas;(G)best practices for improving the performance of the national freight network;(H)best practices to mitigate the impacts of freight movement on communities;(I)a process for addressing multistate projects and encouraging jurisdictions to collaborate;(J)identification of locations or areas with high crash rates or congestion involving freight traffic,
			 and strategies to address those issues; and(K)strategies to improve freight intermodal connectivity.(2)Updates to national freight strategic planNot later than 5 years after the date of completion of the first national freight strategic plan
			 under paragraph (1), and every 5 years thereafter, the Secretary shall
			 update and repost on the public website of the Department of
			 Transportation a
			 revised national freight strategic plan.(h)Highway freight transportation conditions and performance reportsNot later than 2 years after the date of enactment of the MAP–21 Reauthorization Act  and biennially thereafter, the
			 Secretary shall prepare and submit to Congress a report that describes the
			 conditions and performance of the national highway freight network in the
			 United States.(i)Transportation investment data and planning tools(1)In generalNot later than 1 year after the date of enactment of the MAP–21 Reauthorization Act, the Secretary shall—(A)begin development of new tools and improve existing tools to
			 support an outcome-oriented, performance-based approach to evaluate
			 proposed freight-related and other transportation projects, including—(i)methodologies for systematic analysis of benefits and costs on a  national and regional basis;(ii)tools for ensuring that the evaluation of freight-related and other transportation projects could
			 consider safety, economic competitiveness, environmental sustainability,
			 and system condition in the project selection process;(iii)improved methods for data collection and trend analysis;(iv)encouraging  public-private partnerships to carry out data sharing activities while maintaining the
			 confidentiality of all proprietary data; and(v)other tools to assist in effective transportation planning;(B)identify transportation-related model data elements to support a broad range of evaluation methods
			 and techniques to assist in making transportation investment decisions;
			 and(C)at a minimum, in consultation with other relevant Federal agencies, consider any improvements to
			 existing freight flow data collection efforts that could reduce identified
			 freight data gaps and deficiencies and help improve forecasts of freight
			 transportation demand.(2)ConsultationThe Secretary shall consult with Federal, State, and other stakeholders to develop, improve, and
			 implement the tools and collect the data described in paragraph (1).(j)Use of apportioned funds(1)In generalA State shall obligate funds apportioned to the State under section 104(b)(6) to improve the
			 movement of freight on the national highway freight network.(2)Primary highway freight network fundingFor each fiscal year, of the funds apportioned to a State under section 104(b)(6), the State shall
			 obligate for projects on the primary highway freight network an amount
			 that is not less than the proportion that—(A)the total mileage in the State designated as primary highway freight network; bears to(B)the sum of—(i)the total mileage in the State designated as primary highway freight network;  and(ii)the total mileage in the State on the
			 Interstate system that is not designated as part of
			 the primary highway freight network.(3)Freight planningNotwithstanding any other provision of law, effective 2 years after the date of enactment of
			 the MAP–21 Reauthorization Act, a State may not  obligate funds
			 apportioned to the State under section 104(b)(6) unless the State has—(A)established a freight advisory committee in accordance with section 1117 of MAP–21 (23 U.S.C. 167
			 note; 126 Stat. 472); and(B)developed a freight plan in accordance with section 1118 of MAP–21 (23 U.S.C. 167 note; 126 Stat.
			 473).(k)Eligibility(1)In generalExcept as provided in this subsection, for a project to be eligible for funding under this section,
			 a State shall provide information to the Secretary describing the
			 improvement made by the project to the efficient movement of freight on
			 the national highway freight network and how the project is
			 consistent with the freight investment plan included in the freight plan
			 of
			 the State.(2)Multimodal projectsA State may obligate not more than 10 percent of the total apportionment to the State under section
			 104(b)(6) for projects within the boundaries of public and private freight
			 rail, maritime projects, and intermodal facilities, but shall only
			 include surface transportation infrastructure necessary to facilitate
			 direct intermodal interchange, transfer, and access into and out of the
			 facility.(3)Eligible projectsFunds apportioned to the State under section 104(b)(6) for the national highway freight program may
			 be obligated to carry out 1 or more of the following:(A)Development phase activities, including planning, feasibility analysis, revenue forecasting,
			 environmental review, preliminary engineering and design work, and other
			 preconstruction activities.(B)Construction, reconstruction, rehabilitation, acquisition of real property (including land relating
			 to the project and improvements to land), construction contingencies,
			 acquisition of equipment, and operational improvements directly relating
			 to improving system performance.(C)Intelligent transportation systems and other technology to improve the flow of freight.(D)Efforts to reduce the environmental impacts of freight.(E)Environmental and community mitigation of freight.(F)Railway-highway grade separation.(G)Geometric improvements to interchanges and ramps.(H)Truck-only lanes.(I)Climbing and runaway truck lanes.(J)Adding or widening of shoulders.(K)Truck parking facilities eligible for funding under section 1401 of MAP–21 (23 U.S.C. 137 note;
			 Public Law 112–141).(L)Real-time traffic, truck parking, roadway condition, and multimodal transportation information
			 systems.(M)Electronic screening and credentialing systems for vehicles, including weigh-in-motion truck
			 inspection technologies.(N)Traffic signal optimization including synchronized and adaptive signals.(O)Work zone management and information systems.(P)Highway ramp metering.(Q)Electronic cargo and border security technologies that improve truck freight movement.(R)Intelligent transportation systems that would increase truck freight efficiencies inside the
			 boundaries of intermodal facilities.(S)Additional road capacity to address highway freight bottlenecks.(T)A highway project, other than a project described in subparagraphs (A) through (S), to improve the
			 flow of freight on the national highway freight network.(U)Any other surface transportation project to improve the flow of freight into and out of a facility
			 described in paragraph (2), subject to the limitation of that paragraph.(4)Other eligible costsIn addition to the eligible projects identified in paragraph (3), a State may use funds apportioned
			 under section 104(b)(6)
			 for—(A)carrying out diesel retrofit or alternative fuel projects defined in section 149 for class 8
			 vehicles; and(B)the necessary costs of—(i)conducting analyses and data collection;(ii)developing and updating performance targets to carry out this section; and(iii)reporting to the Secretary to comply with section 150.(5)Applicability of planning requirementsProgramming and expenditure of funds for projects under this section shall be consistent with the
			 requirements of sections 134 and 135.(l)State performance targetsIf the Secretary determines that a State has not met or made significant progress toward meeting
			 the performance targets of the State established under section 150(d) by
			 the date that is 2 years after the date of the establishment of the
			 performance targets, until the date on which the Secretary determines that
			 the State has met (or has made significant progress towards meeting) the
			 State performance targets, the State shall submit to the Secretary, on a
			 biennial basis, a freight performance improvement plan that includes—(1)an identification of significant freight system trends, needs, and issues within the State;(2)a description of the freight policies and strategies that will guide the freight-related
			 transportation investments of the State;(3)an inventory of freight bottlenecks within the State and a description of the ways in which the
			 State is allocating funds to improve those bottlenecks; and(4)a description of the actions the State will undertake to meet the performance targets of the State.(m)Study of multimodal projectsNot later than 2 years after the date of enactment of this subsection, the Secretary shall submit
			 to
			 Congress—(1)a study of freight projects identified in State freight plans
			 under section 1118 of MAP–21 (23 U.S.C. 167 note; Public Law 112–141); and(2)an evaluation of multimodal freight projects included in the State freight plans, or
			 otherwise identified by States, that are unable to be funded under this
			 section due to the limitation under subsection (k)(2)..1117.State freight advisory committeesSection 1117(a) of MAP–21 (23 U.S.C. 167 note; Public Law 112–141) is amended—(1)by striking The Secretary shall encourage each State to establish and inserting Each State shall establish; and(2)by striking representatives of and inserting all modes of freight transportation active in the State, including airports, highways, rail,.1118.State freight plansSection 1118 of MAP–21 (23 U.S.C. 167 note; Public Law 112–141) is amended—(1)in subsection (a) by striking The Secretary shall encourage each State to develop a and inserting Each State shall develop a;(2)in subsection (b)—(A)in paragraph (5) by striking and at the end;(B)in paragraph (6) by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(7)consideration of any significant congestion or delay caused by freight movements and any
			 strategies to mitigate that congestion or delay; and(8)a freight investment plan that includes a list of priority projects and describes how funds made
			 available under
			 section 167 of title 23, United States Code, would be invested and
			 matched.; and(3)by striking subsection (c) and inserting the following:(c)Relationship to long-Range plan(1)IncorporationA freight plan described in subsection (a) may be developed separately from or incorporated into
			 the
			 statewide strategic long-range transportation plan required by section 135
			 of title 23, United States Code.(2)Fiscal constraintThe priority freight investment plan component of a freight plan shall include a project, or an
			 identified phase of a project, only if funding for completion of the
			 project can reasonably be anticipated to be available for the project
			 within the time period identified in the freight investment plan.(d)Planning periodThe freight plan shall address a 10-year forecast period.(e)Updates(1)In generalA State shall update the freight plan not less frequently than once every 5 years.(2)Freight investment planA State may update the freight investment plan more frequently than required under paragraph (1)..1119.Projects of national or regional significance(a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following:171.Projects of national or regional significance(a)Establishment of programThe Secretary shall establish a program in accordance with this section to provide grants for
			 projects that will have a significant impact on a region or the Nation.(b)Purpose of programThe purpose of the projects of national or regional significance program shall be to assist in
			 funding critical high-cost surface transportation infrastructure projects
			 that are difficult to complete with existing Federal, State, local, and
			 private funds and that will provide 1 or more of the following benefits:(1)Generate national or regional economic benefits and increase the  global economic competitiveness
			 of the United States.(2)Reduce congestion and the impacts of congestion.(3)Improve roadways vital to national energy security.(4)Improve the efficiency, reliability, and affordability of the movement of freight.(5)Improve transportation safety.(6)Improve existing and designated future Interstate System routes.(7)Improve the movement of people through improving rural connectivity and metropolitan accessibility.(c)DefinitionsIn this section, the following definitions apply:(1)Eligible applicantThe term eligible applicant means—(A)a State (or a group of States);(B)a local government;(C)a tribal government (or a consortium of
			 tribal governments);(D)a transit agency;(E)a public authority;(F)a port
			 authority;(G)a political subdivision of a State or local government; or(H)a multistate or multijurisdictional group of entities described in subparagraphs (A) through (G).(2)Eligible projectThe term eligible project means a surface transportation project or a program of integrated surface transportation projects
			 closely related in the function the projects perform that—(A)is a capital project that is eligible for Federal financial assistance under—(i)this title; or(ii)chapter 53 of title 49; and(B)has eligible project costs that are reasonably anticipated to equal or exceed the lesser of—(i)$350,000,000; and(ii)(I)for a project located in a single State, 30 percent of the amount of Federal-aid highway funds
			 apportioned to the State for the most recently completed fiscal year;(II)for a project located in a single rural State with a population density of 50 or fewer persons per
			 square mile based on the most recent decennial census, 15 percent of the
			 amount of Federal-aid highway funds apportioned to the State for the most
			 recently
			 completed fiscal year; or(III)for a project located in more than 1 State, 75 percent of the amount of Federal-aid highway funds
			 apportioned to the participating State that has the largest apportionment
			 for the most recently completed fiscal year.(3)Eligible project costsThe term eligible project costs means the costs of—(A)development phase activities, including planning, feasibility analysis, revenue forecasting,
			 environmental review, preliminary engineering and design work, and other
			 preconstruction activities;(B)construction, reconstruction, rehabilitation, and acquisition of real property (including land
			 related to the project and improvements to land), environmental
			 mitigation, construction contingencies, acquisition of equipment directly
			 related to improving system performance, and operational improvements; and(C)the subsidy amount (as defined in section 601(a)) and administrative costs of projects eligible for
			 credit assistance under  chapter 6, if the Secretary determines that the
			 unobligated balances of amounts made available to carry out the TIFIA
			 program (as defined in section 601(a)) are insufficient to meet the
			 needs of the TIFIA program for that fiscal year.(4)Rural areaThe term rural area means an area that is outside of an urbanized area with a population greater than 150,000
			 individuals, as determined by the Bureau
			 of the Census.(5)Rural StateThe term rural State means a State that has a population density
			 of 50 or fewer persons per square mile, based on the most recent decennial
			 census.(d)Solicitations and applications(1)Grant solicitationsThe Secretary shall conduct a transparent and competitive national solicitation process to select
			 eligible projects for funding under this section.(2)Applications(A)In generalAn eligible applicant seeking a grant under this section shall submit to the Secretary an
			 application in such form, at such time, and containing such information as
			 the Secretary determines necessary.(B)ContentsEach application submitted under this paragraph shall include data on the most recent system
			 performance and estimated
			 system improvements that will result from completion of the eligible
			 project, including projections for improvements  5, 10, and 20 years after
			 completion of the project.(C)Resubmission of applicationsAn eligible applicant whose project is not selected by the Secretary for funding under this section
			 may resubmit an application in
			 a subsequent solicitation.(e)Criteria for project evaluation and selection(1)In generalThe Secretary may select a project for funding under this section only if the Secretary determines
			 that the project—(A)is consistent
			 with the national goals described in section 150(b);(B)will significantly improve the performance of the national surface transportation network,
			 nationally or regionally;(C)is based on the results of preliminary engineering;(D)is consistent with the long-range statewide transportation plan;(E)cannot be readily and efficiently completed without Federal financial assistance;(F)is justified based on the ability of the project to achieve 1 or more of the following:(i)Generate national economic benefits that reasonably exceed the costs of the project.(ii)Reduce long-term congestion, including impacts on a national, regional, and statewide basis.(iii)Increase the
			 speed, reliability, and accessibility of the movement of people or
			 freight.(iv)Improve transportation safety, including reducing transportation accident and serious injuries
			 and fatalities; and(G)is supported by a sufficient amount of non-Federal funding,
			 including evidence of
			 stable and dependable financing to construct, maintain, and
			 operate the infrastructure facility.(2)Additional considerationsIn evaluating a project under this section, in addition to the criteria described in paragraph (1),
			 the
			 Secretary shall consider the extent to which the project—(A)leverages Federal investment by encouraging non-Federal contributions to the project, including
			 contributions from public-private partnerships;(B)is able to begin construction within 18 months of being selected;(C)incorporates innovative project delivery and financing where practical;(D)helps maintain or protect the environment;(E)improves roadways vital to national energy security;(F)improves or upgrades designated future Interstate System routes;(G)uses innovative technologies, including intelligent transportation systems, that enhance the
			 efficiency of the project; and(H)helps to improve mobility and accessibility.(f)Geographic distributionIn awarding grants under this section, the Secretary shall take measures to ensure, to the maximum
			 extent practicable—(1)an equitable
			 geographic distribution of amounts; and(2)an appropriate balance in addressing
			 the needs of rural and urban communities.(g)Funding requirements(1)In generalThe amount of a grant under this section shall not exceed
			 $50,000,000.(2)Rural projectsNot less than 20 percent of the amounts made available for a fiscal year under this section shall
			 be for eligible
			 projects located in
			 rural areas or in rural States.(3)Reservation of fundsThe Secretary shall reserve for projects eligible to receive grant assistance under this title
			 (other than projects otherwise eligible under chapter 53 of title 49 or
			 described in section 167(k)(2)) not less than 80 percent of the amount
			 made available for a fiscal year to carry out this section.(4)State capNot more than 20 percent of the funds made available for a fiscal year to carry out this section
			 may be awarded to projects in a single State.(h)Grant requirements(1)Applicability of planning requirementsThe programming and expenditure of funds for projects under this section shall be consistent with
			 the
			 requirements of sections 134 and 135.(2)Determination of applicable modal requirementsIf an eligible project that receives a grant under this section has a crossmodal component, the
			 Secretary—(A)shall determine the predominant modal component of the project; and(B)may apply the applicable requirements of that predominant modal component to the project.(i)Report to the secretaryFor each project funded under this section, the project sponsor shall reassess system performance
			 and submit to the Secretary a report not later than 5, 10, and 20 years
			 after completion of the
			 project to assess whether the project outcomes have met preconstruction
			 projections.(j)Notification and reports(1)Congressional notification, approval, and disclosure(A)NotificationAt least 30 days before notifying an applicant of selection of a  project for funding
			 under this section, the Secretary shall notify, in writing, the Committee
			 on Environment and Public Works of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives of the
			 proposed selection along with a description of the reasons for selecting
			 the project, based on the criteria described in subsection (e).(B)Congressional approvalThe Secretary may not make any obligation or commitment to fund a project under this section if
			 Congress enacts a joint resolution disapproving funding for the project
			 before the last day of the 30-day period described in subparagraph (A).(C)Public reportThe Secretary shall make available on the website of the Department at the end of each fiscal year
			 an annual report that lists each project that has received assistance
			 under this
			 section during that fiscal year.(2)Comptroller general(A)AssessmentThe Comptroller General of the United States shall conduct an assessment of the establishment,
			 solicitation, selection, and justification process with respect to the
			 funding of projects under this section.(B)ReportNot later than 1 year after the initial awarding of funding under this section, the Comptroller
			 General of the United States shall submit to the Committee on Environment
			 and Public Works of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report that describes—(i)the process by which each project was selected;(ii)the criteria used for the  selection of each project; and(iii)the justification for the selection of each project based on the criteria described in subsection
			 (e).(3)Inspector general(A)AssessmentThe Inspector General of the Department shall conduct an assessment of the establishment,
			 solicitation, selection, and justification process with respect to the
			 funding of projects under this section.(B)Initial reportNot later than 2 years after the initial awarding of funding under this section, the Inspector
			 General of the Department shall submit to the Committee on Environment and
			 Public Works of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report that describes the
			 initial results of the assessment conducted under subparagraph (A).(C)Final reportNot later than 4 years after the initial awarding of funding under this section, the Inspector
			 General of the Department shall submit to the Committee on Environment and
			 Public Works of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives a final report that
			 describes the findings of the Inspector General of the Department with
			 respect to the assessment conducted under subparagraph (A)..(b)Conforming amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by adding at the end the
			 following:171.  Projects of national or regional significance..1120.Transportation alternativesSection 213 of title 23, United States Code, is amended—(1)in subsection (a)(1) by striking of fiscal years 2013 and 2014 and inserting fiscal year;(2)in subsection (c)—(A)in paragraph (1)—(i)in subparagraph (A) by striking 50 and inserting 66.67; and(ii)in subparagraph (B)—(I)by striking 50 and inserting 33.33; and(II)by inserting to any eligible entity after obligated; and(B)in paragraph (4)(B)—(i)in clause (vi) by striking and;(ii)by redesignating clause (vii) as clause (viii); and(iii)by inserting after clause (vi) the following:(vii)a nonprofit entity responsible for the administration of local transportation safety programs; and; and(3)by adding at the end the following:(h)Annual reportsEach State or metropolitan planning organization responsible for carrying out the requirements
			 under this section shall submit to the Secretary an annual report
			 describing—(1)the number of project applications received for each fiscal year, including—(A)the estimated cost of each project for which an application is received;(B)the aggregate value of the projects for which applications are received;(C)for each project, the proposed cost share of the project sponsor; and(D)for each project, identification of the type of project to be carried out, as described in
			 subsection (b); and(2)the number of projects selected for funding for each fiscal year, including—(A)the cost of each selected project;(B)the cost share for each selected project;(C)the type of each selected project,  as described in subsection (b); and(D)the aggregate value of projects selected.(i)Expediting infrastructure projects(1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall
			 develop regulations or guidance relating to the implementation of this
			 section that encourages the use of the programmatic approaches to
			 environmental reviews, expedited procurement techniques, and other best
			 practices to facilitate productive and timely expenditure for projects
			 that are small, low-impact, and constructed within an existing built
			 environment.(2)State processesThe Secretary shall work with State departments of transportation to ensure that any regulation or
			 guidance developed under paragraph (1) is consistently implemented by
			 States and the Federal Highway Administration to avoid unnecessary delays
			 in implementing projects and to ensure the effective use of Federal
			 dollars..1121.Assessing policy and system financing alternativesSection 503(b) of title 23, United States Code, is amended by inserting at the end the following:(9)Assessing policy and system financing alternatives(A)In generalThe Secretary shall carry out a research and innovation program to explore alternative
			 transportation revenue mechanisms that preserve a user fee structure to
			 maintain the long-term solvency of the Highway Trust Fund.(B)ObjectivesIn carrying out this paragraph, the Secretary shall carry out research and development activities—(i)to direct a coordinated research and development program to study remaining uncertainties relating
			 to the design, acceptance, and implementation of 3 or more future
			 sustainable alternative transportation  revenue mechanisms;(ii)to define the functionality of 3 or more user-based alternative revenue mechanisms;(iii)to conduct or promote research activities to demonstrate and test such user-based alternative
			 revenue mechanisms, including field trials, by partnering with individual
			 States, groups of States, or other appropriate entities to conduct such
			 research;(iv)to conduct outreach to increase public awareness regarding the need for alternative funding sources
			 for surface transportation programs and provide information on possible
			 approaches;(v)to provide recommendations regarding adoption and implementation of such user-based alternative
			 revenue mechanisms; and(vi)to reduce the administrative cost of any potential alternative revenue mechanisms.(C)ContentsResearch and technology activities carried out under this paragraph may include partnering with and
			 providing grant funding to individual States, groups of States, or other
			 appropriate entities to conduct research that addresses—(i)the implementation, interoperability, public acceptance, and other potential hurdles to the
			 adoption of an alternative revenue mechanism;(ii)the protection of personal privacy;(iii)the utilization of independent and private third-party vendors to collect fees and operate the
			 alternative revenue mechanism;(iv)equity concerns, including the impacts of the alternative revenue mechanism on differing income
			 groups, various geographic areas, and the relative burdens on rural and
			 urban drivers;(v)ease of compliance for different users of the transportation system;(vi)the reliability of technology used to implement the alternative revenue mechanism;(vii)the flexibility and choices with alternative revenue mechanisms, including the ability of users to
			 select from various technology and payment options;(viii)the cost of administering the alternative revenue mechanism; and(ix)the ability of the administering entity to audit and enforce user compliance.(D)Advisory council(i)In generalNot later than 1 year after the date of enactment of this paragraph, the Secretary, in consultation
			 with the Secretary of the
			 Treasury, shall establish and lead a Surface Transportation Revenue
			 Alternatives Advisory Council (hereinafter referred to as the Council) to inform the selection and evaluation of alternative revenue mechanisms.(ii)Membership(I)In generalThe members of the Council shall—(aa)be appointed by the Secretary; and(bb)include, at a minimum—(AA)representation with experience in alternative revenue mechanisms from the Department of
			 Transportation, the Department of the Treasury, and not less than 2
			 State departments of transportation;(BB)representation from applicable users of
			 the surface transportation system; and(CC)are appropriate technology and public
			 privacy experts.(II)Geographic considerationsThe Secretary shall consider geographic diversity when
			 selecting members under this clause.(iii)FunctionsNot later than 1 year after the date on which the Council is established, the Council shall, at a
			 minimum—(I)define the functionality of 3 or more alternative revenue mechanisms;(II)identify technological, administrative, institutional, privacy, and other issues that are—(aa)associated with the alternative revenue mechanisms; and(bb)may be researched
			 through research activities;(III)conduct public outreach to identify and assess questions and concerns about the alternative
			 revenue mechanisms for future evaluation through research activities;(IV)provide recommendations to the Secretary on the process and criteria used for selecting research
			 activities under subparagraph (C); and(V)conduct periodic evaluations of the research activities that have received assistance under this
			 paragraph from the Secretary.(E)Biennial reportsNot later than 2 years after the date of enactment of this paragraph, and every 2 years thereafter
			 until
			 the completion of the research activities, the Secretary shall submit to
			 the
			 Secretary of the Treasury, the Committee on Finance and the Committee on
			 Environment and Public Works of the Senate, and the Committee on Ways and
			 Means and the Committee on Transportation and Infrastructure of the House
			 of Representatives a
			 report with findings on the progress of the research activities.(F)Final reportOn the completion of the research activities, the Secretary and the Secretary of
			 the Treasury shall submit to the Committee on Finance and the Committee on
			 Environment and Public Works of the Senate and the Committee on Ways and
			 Means and the Committee on Transportation and Infrastructure of the House
			 of Representatives a report that includes the findings and any
			 recommendations.(G)Funding(i)In generalOf the amounts made available for administrative expenses under section 104(a), not less than 4
			 percent shall be
			 used to carry out this paragraph.(ii)User-based alternative revenue mechanismsOf the amounts made available to carry out this paragraph, not more than 40 percent shall be used
			 to carry out 1 of the user-based alternative revenue mechanisms..1122.Consolidation of programsSection 1519(a) of MAP–21 (Public Law 112–141; 126 Stat. 574) is amended in the matter preceding
			 paragraph (1) by striking fiscal years 2013 and 2014 and inserting fiscal years 2013 through 2020.1123.State flexibility for national highway system modifications(a)National highway system flexibilityNot later than 90 days after the date of enactment of this Act, the Secretary shall issue guidance
			 relating to working with State departments of transportation that request
			 assistance
			 from the division offices of the Federal Highway Administration—(1)to review
			 roads classified as principal arterials within the State that were added
			 to the National Highway System as of October 1, 2012, in order to comply
			 with section 103 of title 23, United States Code; and(2)to identify any
			 functional classification changes needed to rural and urban principal
			 arterials.(b)Administrative actionsThe Secretary shall direct each division office of the Federal Highway Administration to work with
			 the applicable State departments of transportation that have requested
			 assistance under this section—(1)to assist in the review of roads pursuant to the guidance issued under subsection (a);(2)to expeditiously review and facilitate requests from
			 States to reclassify roads classified as principal arterials; and(3)to work with States that  request that certain roads be withdrawn from the National Highway System
			 in
			 a manner consistent with section 103(b)(3)(B) of title 23, United States
			 Code, to carry out that withdrawal if the inclusion of that road on the
			 National Highway System is not
			 consistent with the needs and	priorities of the community or region
			 through which the road exists.(c)NHS modification regulationsThe Secretary shall—(1)review the National Highway System modification process described  in appendix D of  part 470
			 of title 23, Code of Federal Regulations (or successor regulations); and(2)take any actions necessary to
			 ensure that a process exists for a State to submit a
			 request to the Secretary to modify the National Highway System by
			 withdrawing a road from the National Highway System.(d)Report to congressNot later than 1 year after the date of enactment of this Act, and annually thereafter, the
			 Secretary shall submit to the Committee on Environment and Public Works of
			 the Senate and the Committee on Transportation and Infrastructure of the
			 House of Representatives a report that includes a description of—(1)each request for
			 reclassification of National Highway System roads;(2)the status of each request;
			 and(3)if applicable, the justification for the denial of the request by
			 the Secretary.(e)Modifications to NHSSection 103(b)(3)(A) of title 23, United States Code, is amended—(1)in the matter preceding clause (i)  by inserting or the withdrawal of a road from that  system after intermodal terminal; and(2)in clause (ii)—(A)by striking (ii) enhances and inserting (ii)(I) enhances;(B)by striking period at the end and inserting ; or; and(C)by adding at the end the following:(II)in the case of the withdrawal of a road, is reasonable and appropriate..1124.Department of Transportation performance measures(a)Performance measuresNot later than 1 year after the date of enactment of this Act, the Secretary,
			 in coordination with other Federal agencies with responsibility for the
			 review
			 and approval of projects funded under title 23, United States Code, shall
			 establish a program to measure and report on—(1)the progress made toward aligning Federal reviews of projects funded under title 23, United States
			 Code, and
			 the improvement of project delivery associated with those projects; and(2)as applicable, the effectiveness of the Department in achieving the goals described in section
			 150(b) of title 23, United States Code, through discretionary programs.(b)ReportNot later than 2 years after the date of enactment of this Act, and biennially thereafter, the
			 Secretary shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on
			 Transportation and
			 Infrastructure of the House of Representatives a report describing the 
			 outcome of the evaluation under subsection (a).(c)Inspector General reportNot later than 3 years after the date of enactment of this Act, the Inspector General of the
			 Department of Transportation shall submit to the
			 Committee on Environment and Public Works of the Senate and the Committee
			 on
			 Transportation and Infrastructure of the House of Representatives a report
			 describing the outcome of the evaluation under subsection (a).1125.American transportation awards(a)DefinitionsIn this section, the following definitions apply:(1)Eligible entityThe term eligible entity includes—(A)a  State;(B)a tribal organization (as defined in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b)); and(C)a metropolitan planning organization.(2)StateThe
		term State means—(A)a
		State;(B)the District of
		Columbia;(C)the Commonwealth
		of Puerto Rico; and(D)any other
		territory or possession of the United States.(b)Establishment of programThe Secretary shall establish a competitive grant program to support best practices that promote
			 progress, innovation, and efficiency for surface transportation programs
			 within State departments of transportation and metropolitan planning
			 organizations.(c)Purpose of programThe purpose of the program shall be to reward entities for the
			 implementation of policies and procedures that—(1)support a performance-based transportation program;(2)improve efficiency of and reduce the cost and time to construct surface transportation projects;(3)enhance connectivity and accessibility to move people and goods; and(4)adopt practices that improve the safety of and extend the service life of highways and bridges.(d)Application(1)In generalAn  eligible entity may submit to the Secretary an application for a grant under this section.(2)ContentsThe application—(A)shall indicate how the eligible entity has achieved 1 or more
			 of the purposes listed in subsection (c); and(B)may include information regarding how the eligible entity has adopted or implemented 1 or more best
			 practices that  meet those purposes, including by—(i)demonstrating fiscal responsibility by delivering Federal highway projects under budget or ahead of
			 schedule;(ii)establishing and making strong progress towards achieving performance targets pursuant to section
			 150(d) of title 23, United States Code;(iii)utilizing innovative management techniques and practices that enhance the effective movement of
			 people, goods, and services;(iv)increasing transportation efficiency;(v)improving
			 safety, accessibility, and aiding traffic management;(vi)extending the service life
			 of highways and bridges;(vii)integrating transportation investment decisions with a planning process that takes into account
			 economic development;(viii)adopting laws, policies, rules, and regulations or committing resources for practices
			 that have been demonstrated to reduce transportation-related fatalities
			 and injuries;(ix)reducing project delivery times; and(x)delivering transportation projects that improve accessibility while providing effective and
			 efficient transportation options, as appropriate for the community.(e)Evaluation criteriaIn awarding a grant under this section, the Secretary shall consider the extent to which the
			 application—(1)demonstrates performance in implementing the best practices listed in subsection (d)(2)(B);(2)promotes the national goals described in section 150(b) of title 23, United States Code; and(3)highlights how the eligible entity has efficiently utilized Federal transportation funding to
			 maintain
			 and improve Federal highways within the respective jurisdiction of the
			 eligible entity.(f)Eligible activitiesAmounts made available to carry out this  section shall be used for capital or planning expenses
			 for projects
			 eligible for funding under title 23, United States Code, or chapter 53 of
			 title 49, United States Code.(g)LimitationThe amount of a grant under this section shall be not more than $10,000,000.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $125,000,000 for each of fiscal
			 years 2016 through 2020, to remain available until expended.(i)Applicability of requirementsAmounts made available under this section shall be administered as if such funds were apportioned
			 under chapter 1 of title 23, United States Code.BHighway Trust Fund Transparency and Accountability1201.Highway Trust Fund transparency and accountability(a)In generalSection 104 of title 23, United States Code, is amended by striking subsection (g) and inserting
			 the following:(g)Highway trust fund transparency and accountability(1)Data collectionNot later than 180 days after the end of each fiscal year, the Secretary shall compile and make
			 available in a user-friendly manner on the public website of the
			 Department of
			 Transportation data on the amounts made available under this title for
			 that fiscal year.(2)RequirementsIn carrying out paragraph (1), the Secretary shall ensure that the data made available on the
			 public website of the Department of Transportation—(A)is updated regularly to reflect the most recent status of obligations, expenditures, and
			 Federal-aid
			 projects, to the maximum extent practicable;(B)can be searched and downloaded by users of the website;(C)is organized by State and, to the maximum extent practicable, project;(D)categorizes the project as—(i)a pavement widening project;(ii)a pavement improvement project;(iii)a new road construction project;(iv)a new bridge construction project;(v)a bridge improvement project; or(vi)a bridge replacement project;(E)identifies the location of project, including whether the project is located in an urbanized or
			 rural
			 area;(F)identifies the 1 or more programs  from which the amounts were obligated; and(G)includes comprehensive data, organized by fiscal year, that includes—(i)the total amount obligated, organized by State, during the preceding fiscal year;(ii)the balance, as of September 30 of the preceding fiscal year, of the unobligated apportionment
			 under this section, organized by State and fiscal year;(iii)the balance of the unobligated amounts available for expenditure at the discretion of the Secretary
			 under this chapter for the fiscal year;(iv)the amount obligated for each Federal-aid highway program during the preceding fiscal year;(v)the percentage of the total amount of obligations for the preceding fiscal year under each
			 Federal-aid highway program that
			 is
			 from the Highway Trust Fund;(vi)the percentage	of the total amount of obligations for the preceding  fiscal year made from the
			 Highway Account of the Highway Trust Fund used for construction and
			 rehabilitation;(vii)the rate  of obligation of the amounts apportioned or set aside under this section, organized by—(I)program;(II)funding category or subcategory;(III)type of improvement;(IV)State; and(V)sub-State geographical area, including urbanized  and rural areas, on the basis of the population
			 of
			 each such area; and(viii)the average cost and time associated with preparing the environmental review documents required for
			 projects that received funding from  the Highway Account of the Highway
			 Trust Fund during the preceding fiscal year that require—(I)a categorical exclusion;(II)an environmental assessment; or(III)an environmental impact statement..(b)Conforming amendmentSection 1503  of MAP–21 (23 U.S.C. 104 note; Public Law 112–141) is
			 amended by striking subsection (c).1202.Report on Highway Trust Fund administrative expenditures(a)Initial reportNot later than 150 days after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report describing the
			 administrative expenses of the Federal Highway Administration funded from
			 the Highway Trust Fund during the 3 most recently completed fiscal
			 years.(b)UpdatesNot later than 5 years after the date on which the report is submitted under subsection (a) and
			 every 5 years thereafter, the Comptroller General of the United States
			 shall submit to Congress a report that updates the information provided in
			 the report under that subsection for the applicable 5-year period.(c)InclusionsA report submitted under subsection  (a) or (b) shall include  a description of—(1)the types of administrative expenses in programs and offices funded by the Highway Trust Fund;(2)how administrative expenses are tracked and monitored;(3)what controls are in place to ensure that funding for administrative expenses are being
			 used as
			 efficiently as practicable; and(4)what flexibility the Department of Transportation has to reallocate amounts from the Highway
			 Trust Fund between full-time equivalent employees and other
			 functions.CAcceleration of project delivery1301.Categorical exclusion for projects of limited Federal assistanceSection 1317(1) of MAP–21 (23 U.S.C. 109 note; Public Law 112–141) is amended—(1)in subparagraph (A) by inserting (as adjusted each fiscal year to reflect changes for the 12-month period ending the preceding
			 November 30 in the National Highway Construction Cost Index) after $5,000,000; and(2)in subparagraph (B) by inserting (as adjusted each fiscal year to reflect changes for the 12-month period ending the preceding
			 November 30 in the National Highway Construction Cost Index) after $30,000,000.1302.Programmatic agreement templateSection 1318 of MAP–21 (23 U.S.C. 109 note; Public Law 112–141) is amended by adding at the end the
			 following:(e)Programmatic agreement template(1)In generalThe Secretary shall develop a template programmatic agreement described in subsection (d) that
			 provides for efficient and adequate procedures for evaluating Federal
			 actions described in section 771.117(c) of title 23, Code of Federal
			 Regulations (as in effect on the date of enactment of this subsection).(2)Use of templateThe Secretary—(A)on receipt of a request from the Governor of a State, shall use the template programmatic
			 agreement developed under paragraph (1) in carrying out this section; and(B)on consent of the applicable State, may modify the template as necessary to address the unique
			 needs
			 and characteristics of the State.(3)Outcome measurementsThe Secretary shall establish a method to verify that actions described in section 771.117(c) of
			 title 23, Code of Federal Regulations (as in effect on the date of
			 enactment of this subsection), are evaluated and documented in a
			 consistent
			 manner by the Governor of any State that uses the template programmatic
			 agreement under this subsection..1303.Satisfaction of requirements for certain historic sites(a)Title 23 amendmentSection 138 of title 23, United States Code, is amended by adding at the end the following:(c)Satisfaction of requirements for certain historic sites(1)In generalThe Secretary shall—(A)align, to the maximum extent practicable, the requirements of this section with the requirements
			 of—(i)the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4231 et seq.) and the
			 regulations promulgated pursuant to that Act; and(ii)section
			 106 of the National Historic Preservation Act (16 U.S.C. 470f) and the
			 regulations promulgated pursuant to that section; and(B)coordinate with the Secretary of the Interior and the Executive Director of the Advisory
			 Council on Historic Preservation to establish procedures that will satisfy
			 the requirements of the provisions of law (including regulations) referred
			 to in subparagraph (A) by not later than 90 days after the date of
			 enactment of this subsection.(2)Avoidance alternative analysis(A)In generalIf, in an analysis required under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4231 et seq.), the
			 Secretary determines that no feasible or
			 prudent alternative exists to avoid use of a historic site, the Secretary
			 may—(i)include that determination in the analysis;(ii)provide a notice of the determination to—(I)each
			 applicable State historic preservation officer and tribal historic
			 preservation officer;(II)the Executive Director of the  Advisory Council on Historic Preservation (if
			 the Council is participating in a relevant consultation process under
			 section
			 106 of the National Historic Preservation Act (16 U.S.C. 470f)); and(III)the Secretary of the Interior; and(iii)request from each individual described in clause (ii) a concurrence
			 that the determination is sufficient to satisfy the requirement of
			 subsection (a)(1).(B)Action on concurrenceIf each individual described in subparagraph (A)(ii) provides a concurrence requested under
			 subparagraph (A)(iii), no further analysis under subsection (a)(1) shall
			 be
			 required.(C)PublicationA notice of a determination, together with each relevant concurrence to that determination, under
			 subparagraph (A) shall be—(i)included in the record of decision or finding of no significant
			 impact of the Secretary; and(ii)posted on an appropriate Federal website by not later than 3 days after the date of receipt by the
			 Secretary of all concurrences requested under subparagraph (A)(iii).(3)Aligning historical reviews(A)In generalIf the Secretary and the individuals described in paragraph (2)(A)(ii) concur that no feasible and
			 prudent alternative exists as
			 described in paragraph (2), the Secretary may provide to each individual
			 described in paragraph (2)(A)(ii) a notice of the intent of the Secretary
			 to satisfy the
			 requirements of subsection (a)(2) through the consultation requirements of
			 section 106 of the National Historic Preservation Act (16 U.S.C. 470f).(B)Satisfaction of conditionsTo satisfy the requirements of subsection (a)(2), each individual described in paragraph (2)(A)(ii)
			 shall concur in the treatment of the applicable historic
			 site described in the memorandum of agreement or programmatic agreement
			 developed under section 106 of the National Historic Preservation Act (16
			 U.S.C. 470f)..(b)Title 49 amendmentSection 303 of title 49, United States Code, is amended—(1)in subsection (c), in the matter preceding paragraph (1), by striking subsection (d) and inserting subsections (d) and (e); and(2)by adding at the end the following:(e)Satisfaction of requirements for certain historic sites(1)In generalThe Secretary shall—(A)align, to the maximum extent practicable, the requirements of this section with the requirements
			 of—(i)the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4231 et seq.) and the
			 regulations promulgated pursuant to that Act; and(ii)section
			 106 of the National Historic Preservation Act (16 U.S.C. 470f) and the
			 regulations promulgated pursuant to that section; and(B)coordinate with the Secretary of the Interior and the Executive Director of the Advisory
			 Council on Historic Preservation to establish procedures that will satisfy
			 the requirements of the provisions of law (including regulations) referred
			 to in subparagraph (A) by not later than 90 days after the date of
			 enactment of this subsection.(2)Avoidance alternative analysis(A)In generalIf, in an analysis required under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4231 et seq.), the
			 Secretary determines that no feasible or
			 prudent alternative exists to avoid use of a historic site, the Secretary
			 may—(i)include that determination in the analysis;(ii)provide a notice of the determination to—(I)each
			 applicable State historic preservation officer and tribal historic
			 preservation officer;(II)the Executive Director of the  Advisory Council on Historic Preservation (if
			 the Council is participating in a relevant consultation process under
			 section
			 106 of the National Historic Preservation Act (16 U.S.C. 470f)); and(III)the Secretary of the Interior; and(iii)request from each individual described in clause (ii) a concurrence
			 that the determination is sufficient to satisfy the requirement of
			 subsection (c)(1).(B)Action on concurrenceIf each individual described in subparagraph (A)(ii) provides a concurrence requested under
			 subparagraph (A)(iii), no further analysis under subsection (c)(1) shall
			 be
			 required.(C)PublicationA notice of a determination, together with each relevant concurrence to that determination, under
			 subparagraph (A) shall be—(i)included in the record of decision or finding of no significant
			 impact of the Secretary; and(ii)posted on an appropriate Federal website by not later than 3 days after the date of receipt by the
			 Secretary of all concurrences requested under subparagraph (A)(iii).(3)Aligning historical reviews(A)In generalIf the Secretary and the individuals described in paragraph (2)(A)(ii) concur that no feasible and
			 prudent alternative exists as
			 described in paragraph (2), the Secretary may provide to each individual
			 described in paragraph (2)(A)(ii) a notice of the intent of the Secretary
			 to satisfy the
			 requirements of subsection (c)(2) through the consultation requirements of
			 section 106 of the National Historic Preservation Act (16 U.S.C. 470f).(B)Satisfaction of conditionsTo satisfy the requirements of subsection (c)(2), each individual described in paragraph (2)(A)(ii)
			 shall concur in the treatment of the applicable historic
			 site described in the memorandum of agreement or programmatic agreement
			 developed under section 106 of the National Historic Preservation Act (16
			 U.S.C. 470f)..1304.Initiation of environmental review process and elimination of duplicative reviewsSection 139 of title 23, United States Code, is amended—(1)in subsection (e)—(A)in paragraph (1), by inserting (including any additional information that the project sponsor considers to be important to
			 initiate the process for the proposed project) after location of the proposed project; and(B)by adding at the end the following:(3)Review of applicationNot later than 45 days after the date on which an application is received by the Secretary under
			 this subsection, the Secretary shall provide to the project sponsor a
			 written
			 response that, as applicable—(A)describes the determination of the Secretary—(i)to initiate the environmental review process, including a timeline and an expected date for the
			 publication in the Federal
			 Register of the relevant notice of intent; or(ii)to decline the application, including an explanation of  the reasons for that decision; or(B)requests additional information regarding, and provides to the project sponsor an accounting,
			 regarding what is
			 necessary to initiate the environmental review process.; and(2)in subsection (f)(4), by adding at the end the following:(E)Reduction of duplication(i)In generalIn carrying out this paragraph, the head of a Federal agency shall reduce duplication, to the
			 maximum extent practicable, between—(I)the evaluation of alternatives under the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.); and(II)the evaluation of alternatives in the metropolitan transportation planning process or by a State
			 transportation department or local transportation agency pursuant to State
			 law relating to the environmental review process.(ii)Consideration of alternativesThe head of a Federal agency may eliminate from detailed consideration an alternative proposed in
			 an environmental impact statement regarding a project if, as determined by
			 the head of the Federal agency—(I)the Federal lead agency provided to the State transportation department or local transportation
			 agency guidance regarding analysis of alternatives during the metropolitan
			 transportation planning process, including guidance on the requirements
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) and any other requirements of Federal law necessary for approval of
			 the project;(II)the applicable metropolitan planning process or State or local transportation agency environmental
			 review process included an opportunity for public review and comment;(III)the State transportation department or local transportation agency rejected the alternative after
			 considering public comments;(IV)the Federal lead agency independently reviewed the alternative evaluation approved by the State
			 transportation department or local transportation agency; and(V)the Federal lead agency, in consultation with any Federal agency with jurisdiction over a permit or
			 approval required for a project, has determined that the alternative to be
			 eliminated from consideration is not necessary for—(aa)compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or(bb)any permit or approval under any other Federal law..1305.Accelerated decisionmaking in environmental reviews(a)In generalSection 139 of title 23, United States Code, is amended by adding at the end the following:(n)Accelerated decisionmaking in environmental reviews(1)In generalIn preparing a final environmental impact statement under the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.), if the lead agency modifies the statement
			 in
			 response to comments that are minor and are confined to factual
			 corrections or explanations regarding why the comments do not warrant
			 additional
			 agency response, the lead agency may write on errata sheets attached to
			 the statement instead of rewriting the draft statement, subject to the
			 conditions that the errata sheets shall—(A)cite the sources, authorities, or reasons that support the position of the lead agency; and(B)if appropriate, indicate the circumstances that would trigger agency reappraisal or further
			 response.(2)IncorporationTo the maximum extent practicable, the lead agency shall expeditiously develop a single document
			 that consists of a final environmental impact statement and a record of
			 decision, unless—(A)the final environmental impact statement makes substantial changes to the proposed action that are
			 relevant to environmental or safety concerns; or(B)there are significant new circumstances or information relevant to environmental concerns and that
			 bear on the proposed action or the impacts of the proposed action..(b)RepealSection 1319 of MAP–21 (42 U.S.C. 4332a) is repealed.1306.Integration of planning and environmental reviewSection 168 of title 23, United States Code, is amended—(1)in subsection (c)(1)—(A)by redesignating subparagraphs (C) through (E) as subparagraphs (E) through (G), respectively;(B)in subparagraph (B), by inserting general travel corridor or before modal choice; and(C)by inserting after subparagraph (B) the following:(C)the purpose and the need for the proposed action;(D)preliminary screening of alternatives and elimination of unreasonable alternatives;; and(2)in subsection (d)—(A)in paragraph (9), by inserting and is incorporated in accordance with the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.) and section 1502.21 of title 40, Code of Federal Regulations
			 (as in effect on the date of enactment of the MAP–21 Reauthorization Act) before the period at the end; and(B)by adding at the end the following:(11)The planning product is sufficient to meet the requirements for a permit or approval under
			 applicable Federal law..1307.Use of programmatic agreementSection 169(f) of title 23, United States Code, is amended—(1)by striking may use and inserting shall give substantial weight to; and(2)by inserting or other Federal environmental law before the period at the end.1308.Technical assistance for StatesSection 326 of title 23, United States Code, is amended—(1)in subsection (c)—(A)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and(B)by inserting after paragraph (1) the following:(2)Assistance to StatesOn request of a Governor of a State, the Secretary shall provide to the State technical assistance,
			 training, or other support relating to—(A)assuming responsibility under subsection (a);(B)developing a memorandum of understanding under this subsection; or(C)addressing a responsibility in need of corrective action under subsection
			 (d)(1)(B).; and(2)in subsection (d) by striking paragraph (1) and inserting the following:(1)Termination by SecretaryThe Secretary may terminate the participation of any State in the program if—(A)the Secretary determines that the State is not adequately carrying out the responsibilities
			 assigned to the State;(B)the Secretary provides to the State—(i)a notification of the determination of noncompliance;(ii)a period of not less than 120 days to take such corrective action as the Secretary
			 determines to be necessary to comply with the applicable agreement; and(iii)on request of the Governor of the State, a detailed description of each responsibility in need of
			 corrective action regarding an inadequacy identified under subparagraph
			 (A); and(C)the State, after the notification and period provided under subparagraph (B), fails to take
			 satisfactory corrective action, as determined by the Secretary..1309.Improvement of application of categorical exclusions for multimodal projectsSection 304 of title 49, United States Code, is amended as follows:(1)Subsection (a)(1) is amended—(A)by striking operating authority and inserting operating  administration or secretarial office;(B)by inserting has expertise but before is not the lead; and(C)by inserting proposed multimodal before project.(2)Subsection (a)(2) is amended to read as follows:(2)Lead authorityThe term lead authority means a Department of Transportation operating administration or secretarial office that has the
			 lead responsibility for a proposed multimodal project..(3)Subsection (a)(3) is amended by striking has the meaning given the term in section 139(a) of title 23 and inserting means an action by the Department of Transportation that involves expertise of one or more
			 Department of Transportation operating administrations or secretarial
			 office.(4)Subsection (b) is amended by striking under this title and inserting by the Secretary.(5)Subsection (c) is amended—(A)by striking a categorical exclusion designated under the implementing regulations or and inserting categorical exclusions designated under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321  et seq.) implementing;(B)by striking other components of the and inserting a proposed multimodal;(C)by amending paragraphs (1) and (2) to read as follows:(1)the lead authority makes a preliminary determination on the applicability of a categorical
			 exclusion to a proposed multimodal project and notifies the cooperating
			 authority of its intent to apply the cooperating authority categorical
			 exclusion;(2)the cooperating authority does not object to the lead authority’s preliminary determination of its
			 applicability;;(D)by amending paragraph (3) by inserting the lead authority determines that at the beginning, and proposed multimodal before project to be covered; and(E)by amending paragraph (4) to read as follows:(4)the lead authority, with the concurrence of the cooperative authority—(A)follows implementing regulations or procedures under the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.);(B)determines that the proposed multimodal project does not individually or cumulatively have a
			 significant impact on the environment; and(C)determines that extraordinary circumstances do not exist that merit additional analysis and
			 documentation in an environmental impact statement or environmental
			 assessment required under the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.); and.(6)Subsection (d) is amended to read as follows:(d)Cooperative authority expertiseA cooperating authority shall provide expertise to the lead authority on aspects of the multimodal
			 project in which the cooperating authority has expertise..IITransportation Infrastructure Finance and Innovation Act of 1998 Amendments2001.Transportation Infrastructure Finance and Innovation Act of 1998 amendments(a)DefinitionsSection 601(a) of title 23, United States Code, is amended—(1)by striking paragraph (10) and inserting the following:(10)Master credit agreementThe term master credit agreement means an agreement to extend credit assistance for a program of related projects secured by a
			 common security pledge (which shall receive an investment grade rating
			 from a rating agency prior to the Secretary entering into such master
			 credit agreement), or for a single project
			 covered under section 602(b)(2) that would—(A)make contingent commitments of 1 or more secured loans or other Federal credit instruments at
			 future dates, subject to—(i)the availability of future funds being made
			 available to carry out this chapter; and(ii)the satisfaction of all of the conditions for the provision of credit assistance under this
			 chapter,
			 including section 603(b)(1);(B)establish the maximum amounts and general terms and conditions of the secured loans or other
			 Federal credit instruments;(C)identify the 1 or more dedicated non-Federal revenue sources that will secure the repayment of the
			 secured loans or secured Federal credit instruments;(D)provide for the obligation of funds for the secured loans or secured Federal credit instruments
			 after all requirements have been met for the projects subject to the
			 master credit agreement, including—(i)completion of an environmental impact statement or similar analysis required under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(ii)compliance with such other requirements as are specified in this chapter, including sections 602(c)
			 and 603(b)(1); and(iii)the availability of funds to carry out this chapter; and(E)require that contingent commitments result in a financial close and obligation of credit assistance
			 not later than 3 years after the date of entry into the master credit
			 agreement, or release of the commitment, unless otherwise extended by the
			 Secretary.;  (2)in paragraph (12)—(A)in subparagraph (C) by striking and at the end;(B)in subparagraph (D)(iv)  by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(E)a project to improve or construct public infrastructure that is located within walking distance of,
			 and accessible to, a fixed guideway transit facility, passenger rail
			 station, intercity bus station, or intermodal facility, including
			 transportation, public utility, and capital projects described in section
			 5302(3)(G)(v) of title 49, and related infrastructure; and(F)a project for the acquisition of plant and wildlife habitat pursuant to a conservation plan that—(i)has been approved by the Secretary of the Interior pursuant to section 10 of the Endangered Species
			 Act of 1973 (16 U.S.C. 1539); and(ii)in the judgment of the Secretary, would mitigate the environmental impacts of transportation
			 infrastructure projects otherwise eligible for assistance under this
			 chapter.; and(3)by striking paragraph (15) and inserting the following:(15)Rural infrastructure projectThe term rural infrastructure project means a surface infrastructure project located in an area that is outside of an urbanized area
			 with a population greater than 150,000 individuals, as determined by the
			 Bureau of the Census..(b)Eligible project costsSection 602(a)(5)(B) of title 23, United States Code, is amended—(1)by striking (B) Intelligent transportation system projects.—In the case and inserting the following:(B)Exceptions(i)Intelligent transportation systemsIn the case; and(2)by adding at the end the following:(ii)Transit-oriented development projectsIn the case of a project described in section 601(a)(12)(E), eligible project costs shall be
			 reasonably anticipated to be equal to or exceed $10,000,000..(c)Master credit agreementsSection 602(b) of title 23, United States Code is amended by striking paragraph (2) and inserting
			 the following:(2)Master credit agreements(A)Program of related projectsThe Secretary may enter into a master credit agreement for a program of related projects secured by
			 a common security pledge on terms acceptable to the Secretary.(B)Adequate funding not availableIf the Secretary fully obligates funding to eligible projects in a fiscal year, and adequate
			 funding is not available to fund a credit instrument, a project sponsor of
			 an eligible project may elect to enter into a master credit agreement and
			 wait to execute a credit instrument until the fiscal year during which
			 additional funds are available to receive credit assistance..(d)Program administrationSection 605 of title 23, United States Code, is amended by adding at the end the following:(f)Assistance to small projectsThe Secretary shall use not less than $2,000,000 of administrative funding per year in lieu of fees
			 collected under subsection (b) for projects under this chapter with a
			 total project cost of less than $75,000,000..(e)FundingSection 608(a)(6) of title 23, United States Code, is amended by striking 0.50 and inserting 0.75.2002.State infrastructure banksSection 610 of title 23, United States Code, is amended—(1)in subsection (d)—(A)in paragraph (1) by striking subparagraph (A) and inserting the following:(A)10 percent of the funds apportioned to the State for each of fiscal years 2015 through 2020 under
			 each of sections 104(b)(1), 104(b)(2), and 104(b)(6); and;(B)in paragraph (2) by striking 2005 through 2009 and inserting 2015 through 2020;(C)in paragraph (3), by striking 2005 through 2009 and inserting 2015 through 2020; and(D)in paragraph (5), by striking section 133(d)(3) and inserting section 133(d)(1); and(2)in subsection (k), by striking 2005 through 2009 and inserting 2015 through 2020.2003.TIFIA loans for State infrastructure banks(a)TIFIA loansChapter 6 of title 23, United States Code, is amended by adding at the end the following:611.TIFIA loans for State infrastructure banks(a)DefinitionsIn this section, the following definitions apply:(1)Letter of interestThe term letter of interest means a letter submitted by a potential State infrastructure bank applicant prior to an
			 application for credit assistance in a format prescribed by the Secretary
			 on the website of the TIFIA program that—(A)outlines the proposed financial plan, including the requested credit assistance; and(B)provides information regarding satisfaction of other eligibility requirements of the TIFIA program.(2)Limited buydownThe term limited buydown means a buydown of the interest rate by the obligor if the interest rate has increased between—(A)the date on which an application acceptable to the Secretary is submitted; and(B)the date on which the Secretary executes the secured loan.(3)ObligorThe term obligor means a State infrastructure bank established under section 610 that is primarily
			 liable for payment of the principal of or interest on a secured loan.(4)Secured loanThe term secured loan means a direct loan or other debt obligation issued by an obligor and funded by the Secretary in
			 connection with the capitalization or deposit into a State infrastructure
			 bank established under section 610.(5)Senior obligationExcept as provided in subsection (i), the term senior obligation means any note, bond, debenture, or other debt obligation issued by an obligor, other than a
			 secured loan, that is secured by the dedicated revenue sources that also
			 secure  the secured loan and that is senior in right of payment to the
			 secured loan.(6)State infrastructure bank obligationThe term State infrastructure bank obligation means any note, bond, debenture, or other debt obligation issued by a State infrastructure bank,
			 other than a secured loan, that is secured by the dedicated revenue
			 sources that also secure the secured loan.(7)Subsidy amountThe term subsidy amount means the amount of budget authority sufficient to cover the estimated long-term cost to the
			 Federal Government of a secured loan—(A)calculated on a net present value basis; and(B)excluding administrative costs and any incidental effects on governmental receipts or outlays in
			 accordance with the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et
			 seq.).(b)EstablishmentThe Secretary may set aside up to 10 percent of the funds made available to carry out the
			 TIFIA program under this
			 chapter (excluding the amount set aside under section 608(a)(3)) to
			 provide credit assistance for the capitalization of, or deposit into, a
			 State
			 infrastructure bank established under section 610.(c)Eligibility(1)Letter of interestTo apply for credit assistance under this section, a State infrastructure bank shall submit a
			 letter of interest prior to submission of a formal application for a
			 secured loan.(2)Creditworthiness(A)In generalTo be eligible for a secured loan under this section, a State infrastructure bank shall satisfy
			 applicable creditworthiness standards, which, at a minimum, shall include—(i)adequate coverage requirements to ensure repayment;(ii)an investment grade rating from at least 2 rating agencies on debt senior to the secured loan; and(iii)a rating from at least 2 rating agencies on the secured loan, subject to the condition that, with
			 respect to clause (ii), if the total amount of the senior debt and the
			 secured loan is less than $75,000,000, 1 rating agency opinion for each of
			 the senior debt and secured loan shall be sufficient.(B)Senior debtNotwithstanding subparagraph (A), in a case in which the secured loan is the senior debt of the
			 State infrastructure
			 bank—(i)if the secured loan is for an amount that equals or exceeds $75,000,000, the secured loan shall be
			 required to receive an
			 investment grade rating from at least 2 rating agencies; and(ii)if the
			 secured loan is for an amount less than $75,000,000, the secured loan
			 shall be required to receive an investment grade rating from at least	1
			 rating agency.(3)Dedicated revenue sourcesThe secured loan shall be repayable from pledged revenues not affected by the performance of any
			 loans made by the State infrastructure bank receiving the Federal credit
			 assistance, such as a tax-backed revenue pledge.(d)Preliminary rating opinion letterAfter the submission of a letter of interest and prior to the submission of an application, upon
			 request of the Secretary, each State infrastructure bank seeking a secured
			 loan under this section shall provide a preliminary rating opinion letter
			 from at least 1 rating agency—(1)indicating that the senior debt of the State infrastructure bank, which may be the secured loan,
			 has the
			 potential to achieve an investment-grade rating; and(2)including a preliminary rating opinion on the secured loan.(e)Application process(1)In generalThe Secretary shall establish a rolling application process to carry out this section.(2)SubmissionA State infrastructure bank seeking a secured loan under this section shall
			 submit to the Secretary an application in such form, at such time, and
			 containing such information as the Secretary determines to be necessary.(f)Application processing procedures(1)Notice of complete applicationNot later than 30 days after the date of receipt of an application under this section, the
			 Secretary shall provide to the applicant a written notice informing  the
			 applicant whether—(A)the application is complete; or(B)additional information or materials are needed to complete the application.(2)Approval or denial of applicationNot later than 60 days after the date of issuance of the written notice under paragraph (1), the
			 Secretary shall provide to the State infrastructure bank a written notice
			 informing the applicant whether the Secretary has approved or disapproved
			 the application.(g)Agreements(1)Risk assessmentBefore entering into an agreement under this section, the Secretary, in consultation with the
			 Director of the Office of Management and Budget, shall determine an
			 appropriate capital reserve subsidy amount for each secured loan, taking
			 into account each preliminary	rating opinion letter received under
			 subsection (d).(2)Secured loansCredit assistance provided under this section shall be provided through an agreement entered into
			 between the
			 Secretary and a State infrastructure bank for a secured loan, the
			 proceeds of which shall be used for the capitalization of, or deposit
			 into, the
			 TIFIA account of a State infrastructure bank established under section
			 610.(3)Terms and limitations(A)In generalA secured loan under this section shall be on such terms and conditions and contain such covenants,
			 representations, warranties, and requirements (including requirements for
			 audits) as the Secretary determines to be appropriate.(B)Interest rateExcept as provided in subparagraph (C), the interest rate on a secured loan under this section
			 shall be not less than the yield on United States Treasury securities of a
			 similar maturity to the maturity of the secured loan on the date of
			 execution of the secured loan agreement.(C)Limited buydowns(i)In generalSubject to clause (ii), an obligor shall be entitled to buy down the interest rate of a secured
			 loan
			 under this section
			 through a limited buydown.(ii)LimitationA limited buydown may not lower the
			 interest rate of a secured loan by more than the lesser of—(I)1½ percentage points (150 basis points); and(II)the amount of the increase in the interest rate.(4)Maturity dateThe final maturity date of a secured loan under this section shall not be later than 35 years after
			 the date on which the Secretary executes the secured loan.(h)Use of secured loans(1)In generalFor each fiscal year, credit assistance provided to an obligor under this section shall be in an
			 amount that is not less than $25,000,000, but not more than $100,000,000.(2)Use of fundsSubject to subparagraph (B), a State infrastructure bank receiving credit assistance under this
			 section shall—(A)deposit those amounts into the TIFIA account of the State infrastructure bank; and(B)use such credit assistance for projects eligible under section 610.(i)Nonsubordination(1)In generalExcept as provided in paragraph (2), the secured loan shall not be subordinated to the claims of
			 any holder of senior obligations in the event of bankruptcy, insolvency,
			 or liquidation of the obligor.(2)Preexisting indenture(A)In generalSubject to subparagraph (B), the Secretary shall waive the requirement under paragraph (1) for a
			 State infrastructure bank that
			 has outstanding senior obligations under a preexisting indenture if the
			 secured loan is rated in the A category or higher.(B)RestrictionIf the Secretary
			 waives the nonsubordination requirement under this paragraph—(i)the maximum credit subsidy to be paid by the Federal Government shall be not more than 10 percent
			 of the principal amount of the secured loan; and(ii)the obligor shall be responsible for paying the remainder of the subsidy cost, if any.(j)FeesThe Secretary may establish fees at a level sufficient to cover all or a portion of the costs to
			 the Federal Government of making a secured loan under this section.(k)Repayment(1)ScheduleThe Secretary shall establish a repayment schedule for each secured loan under this section based
			 on the projected cash flow from the dedicated repayment sources.(2)CommencementScheduled loan repayments of principal or interest on a secured loan under this section shall
			 commence not later than 5 years after the date on which the Secretary
			 executes the secured loan.(3)Deferred payments(A)In generalIf, at any time after the date on which the Secretary executed the secured loan, the revenues
			 pledged to pay the scheduled loan repayments of principal and interest on
			 the secured loan are not sufficient to make such payments, the Secretary
			 may, subject to subparagraph (C), allow the obligor to add unpaid
			 principal and interest to the outstanding balance of the secured loan.(B)InterestAny payment deferred under subparagraph (A) shall—(i)continue to accrue interest in accordance with subsection (g)(3)(B) until fully repaid; and(ii)be scheduled to be amortized over the remaining term of the loan.(C)Criteria(i)In generalAny payment deferral under subparagraph (A) shall be contingent on the obligor meeting criteria
			 established by the Secretary.(ii)Repayment standardsThe criteria established pursuant to clause (i) shall include standards for reasonable assurance of
			 repayment.(4)Prepayment(A)Use of excess revenuesAny excess revenues that remain after satisfying scheduled debt service requirements on the State
			 infrastructure bank obligations and secured loan and all deposit
			 requirements under the terms of any trust agreement, bond resolution, or
			 similar agreement securing State infrastructure bank obligations may be
			 applied annually to prepay the secured loan without penalty.(B)Use of proceeds of refinancingThe secured loan may be prepaid at any time without penalty from the proceeds of refinancing from
			 non-Federal funding sources.(l)Sale of secured loans(1)In generalSubject to paragraph (2), the Secretary may sell to another entity or reoffer into the capital
			 markets a secured loan if the Secretary determines that the sale or
			 reoffering can be made on favorable terms.(2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Secretary may not change the original terms
			 and conditions of the secured loan without the written consent of the
			 obligor..(b)Conforming amendmentsSection 610 of title 23, United States Code, is amended—(1)in subsection (d)—(A)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7),
			 respectively; and(B)by inserting  after paragraph (3) the following:(4)TIFIA account(A)In generalSubject to subsection (j), the Secretary may permit a State entering into a cooperative agreement
			 under this section to establish a State infrastructure bank to deposit
			 into the TIFIA account of the bank funds received under section 611.(B)Treatment of accountFederal funds deposited into the TIFIA account shall
			 constitute a capitalization secured loan for
			 the TIFIA account of the State infrastructure bank.(C)LimitationAmounts in the TIFIA account shall be used only to carry out projects eligible for assistance under
			 chapter 1 of this title or chapter 53 of title 49.; and(2)in subsection (f), by inserting , except that funds in the TIFIA account of a State infrastructure bank established under this
			 section
			 may be used only for projects with reasonably anticipated eligible project
			 costs of not less than
			 $5,000,000 but not more than $50,000,000 before the period at the end.(c)Conforming amendmentThe analysis for chapter 6 of title 23, United States Code, is amended by adding at the end the
			 following:611. TIFIA loans for State infrastructure banks..IIITechnical Corrections to MAP–213001.Technical corrections(a)Section 101(a)(29) of title 23, United States Code, is amended—(1)in subparagraph (B) by inserting a comma after disabilities; and(2)in subparagraph (F)(i) by striking 133(b)(11) and inserting 133(b)(14).(b)Section 119 of title 23, United States Code, is amended—(1)in subsection (d)(1)(A) by striking mobility, and inserting congestion reduction, system reliability,; and(2)in subsection (e)(7)—(A)by striking this paragraph and inserting section 150(e); and(B)by inserting under that section after next report submitted.(c)Section 120 of title 23, United States Code, is amended—(1)in subsection (c)(3)—(A)in subparagraph (A) by striking paragraph (1), (2), or (5) and inserting paragraph (1) or (2); and(B)in subparagraph (C)(i) by striking paragraphs (1), (2), and (5) and inserting paragraphs (1) and (2); and(2)in subsection (e)(2) by striking Federal land access transportation facilities and inserting other federally owned roads that are open to public travel.(d)Section 126(b)(1) of title 23, United States Code, is amended by striking 133(d) and inserting 133(d)(1)(A).(e)Section 127(a)(3) of title 23, United States Code, is amended by striking 118(b)(2) and inserting 118(b).(f)Section 129(a)(5)(B) of title 23, United States Code, is amended by striking the Federal-aid system and inserting Federal-aid highways.(g)Section 133 of title 23, United States Code, is amended—(1)in subsection (d)—(A)in paragraph (1)(A)(ii) by striking greater than 5,000 and inserting of 5,000 or more; and(B)in paragraph (3)—(i)by striking paragraph (1)(A)(ii) and inserting paragraph (1)(A)(iii); and(ii)by striking greater than 5,000 and less than 200,000 and inserting of 5,000 to 200,000;(2)in subsection (f)(1) by striking 104(b)(3) and inserting 104(b)(2);(3)in subsection (g)(2)(A) by striking subsection (d) and inserting subsection (d)(1)(A); and(4)in subsection (h)(1) by striking subsection (d)(1)(A)(iii) and inserting subsection (d)(1)(A)(ii).(h)Section 134 of title 23, United States Code, is amended—(1)in subsection (i)(8) by striking (2)(C) each place it appears and inserting (2)(E);(2)in subsection (l)—(A)in paragraph (1) by inserting a period at the end; and(B)in paragraph (2)(D) by striking of less than 200,000 and inserting with a population of 200,000 or less;(3)in subsection (n)(1) by striking chapter 53 of title, and inserting chapter 53 of title 49,; and(4)in subsection (p) by striking set aside under section 104(f) and inserting apportioned under section 104(b)(5).(i)Section 144 of title 23, United States Code, is amended—(1)in subsection (c)(2)(A) by striking the natural condition of the bridge and inserting their natural condition; and(2)in subsection (k)(2) (as redesignated by section 1108(a)(1)) by striking 104(b)(3) and inserting 104(b)(2).(j)Section 148 of title 23, United States Code, is amended—(1)in subsection (a)(4)(B)(xx) by striking for safety purposes; and(2)in subsection (i) in the matter preceding paragraph (1) by striking performance targets each place it appears and inserting safety performance targets.(k)Section 149 of title 23, United States Code, is amended—(1)in subsection (d)(2)—(A)in subparagraph (A)(i) by striking (excluding the amount of funds reserved under paragraph (l)); and(B)in subparagraph (B)(i) by striking  MAP–21t and inserting	MAP–21;(2)in subsection (g)(2)(B) by striking later that and inserting later than;(3)in subsection (l)(1)(B) by inserting air quality and traffic congestion before performance targets; and(4)in subsection (m) by striking 104(b)(2) and inserting 104(b)(4).(l)Section 150(c)(3)(B) of title 23, United States Code, is amended by striking the semicolon at the
			 end and inserting a period.(m)Section 153(h)(2) of title 23, United States Code, is amended by striking paragraphs (1) through (3) and inserting paragraphs (1), (2), and (4).(n)Section 163(f)(2) of title 23, United States Code, is amended by striking 118(b)(2) and inserting 118(b).(o)Section 202(b)(3) of title 23, United States Code, is amended—(1)in subparagraph (A)(i) by inserting (a)(6), after subsections; and(2)in subparagraph (C)(ii)(IV) by striking (III).] and inserting (III)..(p)Section 203(b)(1) of title 23, United States Code, is amended by striking 2011 and inserting 2012.(q)Section 213 of title 23, United States Code, is amended—(1)in subsection (c)(1)(A)(ii) by striking greater than 5,000 and inserting of 5,000 or more; and(2)in subsection (e) by striking this chapter and inserting chapter 1.(r)Section 217(a) of title 23, United States Code, is amended by striking 104(b)(3) and inserting 104(b)(4).(s)Section 504(a)(4) of title 23, United States Code, is amended by striking 104(b)(3) and inserting 104(b)(2).(t)Section 515 of title 23, United States Code, is amended by striking this chapter each place it appears and inserting sections 512 through 518.(u)Section 518(a) of title 23, United States Code, is amended by inserting a report after House of Representatives.(v)Section 608(a)(2) of title 23, United States Code, is amended by inserting of after 504(f).(w)Section 6302(b)(3)(B)(vi)(III) of title 49, United States Code, is amended by striking 6310 and inserting 6309.(x)Section 1102 of MAP–21 (23 U.S.C. 104 note; 126 Stat. 416) is amended—(1)in subsection (b)(10) by striking 2011 and inserting 2012; and(2)in subsection (c)(5) by striking section 204 and inserting sections 202 and 204.(y)Section 1301(l)(3) of SAFETEA–LU (23 U.S.C. 101 note; 126 Stat. 493) is amended—(1)in subparagraph (A)(i) by striking complied and inserting compiled; and(2)in subparagraph (B) by striking paragraph (1) and inserting subparagraph (A).(z)Section 51001(a)(1) of the Transportation Research and Innovative Technology Act of 2012 (126 Stat.
			 864)  is amended by striking sections 503(b), 503(d), and 509 and inserting section 503(b).
